


Exhibit 10.3

--------------------------------------------------------------------------------

Published CUSIP Number: 70509WAK4
CREDIT AGREEMENT
Dated as of June 10, 2015
among
PEBBLEBROOK HOTEL, L.P.,
as the Borrower,
PEBBLEBROOK HOTEL TRUST,
as the Parent REIT and a Guarantor,
CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
The Other Lenders Party Hereto
REGIONS BANK,
as Syndication Agent
U.S. BANK NATIONAL ASSOCIATION
and
SUMITOMO MITSUI BANKING CORPORATION,
as Documentation Agents


PNC CAPITAL MARKETS LLC
and
REGIONS CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Book Runners

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Section
 
 
 
Page


 
 
 
 
 
1.
DEFINITIONS AND ACCOUNTING TERMS
1


 
1.01
Defined Terms
 
1


 
1.02
Other Interpretive Provisions
 
28


 
1.03
Accounting Terms
 
28


 
1.04
Rounding
 
29


 
1.05
Times of Day; Rates
 
30


 
1.06
Addition/Removal of Unencumbered Borrowing Base Properties
30


 
 
 
 
 
2.
THE COMMITMENTS AND BORROWINGS
 
31


 
2.01
The Loans
 
31


 
2.02
Borrowings, Conversions and Continuations of Loans
31


 
2.03
Prepayments
 
32


 
2.04
Termination or Reduction of Commitments
 
33


 
2.05
Repayment of Loans
 
33


 
2.06
Interest
 
33


 
2.07
Fees
 
33


 
2.08
Computation of Interest and Fee; Retroactive Adjustments of Applicable
 
 
Margin
 
33


 
2.09
Evidence of Debt
 
34


 
2.10
Payments Generally; Administrative Agent's Clawback
34


 
2.11
Sharing of Payments by Lenders
 
36


 
2.12
Increase in Total Credit Exposure
 
37


 
2.13
Defaulting Lenders
 
38


 
 
 
 
 
3.
TAXES, YIELD PROTECTION AND ILLEGALITY
39


 
3.01
Taxes
 
39


 
3.02
Illegality
 
44


 
3.03
Inability to Determine Rates
 
45


 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
46


 
3.05
Compensation for Losses
 
46


 
3.06
Mitigation Obligations; Replacement of Lenders
46


 
3.07
Survival
 
47


 
 
 
 
 
4.
CONDITIONS PRECEDENT
 
47


 
4.01
Conditions to Closing Date
 
47


 
4.02
Conditions to all Borrowings
 
49


 
 
 
 
 
5.
REPRESENTATIONS AND WARRANTIES
 
50


 
5.01
Existence, Qualification and Power
 
50




    

--------------------------------------------------------------------------------

    



 
5.02
Authorization; No Contravention
 
50


 
5.03
Governmental Authorization; Other Consents
 
50


 
5.04
Binding Effect
 
50


 
5.05
Financial Statements; No Material Adverse Effect
50


 
5.06
Litigation
 
51


 
5.07
No Default
 
51


 
5.08
Ownership of Property; Liens; Investments
 
51


 
5.09
Environmental Compliance
 
52


 
5.10
Insurance
 
53


 
5.11
Taxes
 
53


 
5.12
ERISA Compliance
 
53


 
5.13
Subsidiaries; Equity Interests
 
54


 
5.14
Margin Regulations; Investment Company Act
 
55


 
5.15
Disclosure
 
55


 
5.16
Compliance with Laws
 
55


 
5.17
Taxpayer Identification Number
 
55


 
5.18
Intellectual Property; Licenses, Etc
 
55


 
5.19
Solvency
 
56


 
5.20
Casualty, Etc
 
56


 
5.21
Labor Matters
 
56


 
5.22
REIT Status
 
56


 
5.23
Unencumbered Borrowing Base Properties
 
56


 
5.24
Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
56


 
 
 
 
 
6.
AFFIRMATIVE COVENANTS
57


 
6.01
Financial Statements
 
57


 
6.02
Certifications; Other Information
 
57


 
6.03
Notices
 
60


 
6.04
Payment of Obligations
 
60


 
6.05
Preservation of Existence, Etc
 
61


 
6.06
Maintenance of Properties
 
61


 
6.07
Maintenance of Insurance
 
61


 
6.08
Compliance with Laws and Contractual Obligations
61


 
6.09
Books and Records
 
61


 
6.10
Inspection Rights
 
61


 
6.11
Use of Proceeds
 
62


 
6.12
Additional Guarantors
 
62


 
6.13
Release of Guarantors
 
62


 
6.14
Further Assurances
 
62


 
6.15
Additional Insurance Requirements for Unencumbered Borrowing Base
 
 
 
Properties
 
62


 
6.16
PATRIOT Act Compliance
 
65


 
 
 
 
 


    

--------------------------------------------------------------------------------

    



7.
NEGATIVE COVENANTS
 
65


 
7.01
Liens
 
65


 
7.02
Investments
 
66


 
7.03
Indebtedness
 
68


 
7.04
Fundamental Changes
 
69


 
7.05
Dispositions
 
69


 
7.06
Restricted Payments
 
70


 
7.07
Change in Nature of Business
 
71


 
7.08
Transactions with Affiliates
 
71


 
7.09
Burdensome Agreements
 
71


 
7.10
Use of Proceeds
 
71


 
7.11
Financial Covenants
 
71


 
7.12
Capital Expenditures
 
72


 
7.13
Accounting Changes
 
72


 
7.14
Ownership of Subsidiaries; Certain Real Property Assets
72


 
7.15
Leases
 
73


 
7.16
Sale Leasebacks
 
73


 
7.17
Sanctions
 
73


 
 
 
 
 
8.
EVENTS OF DEFAULT AND REMEDIES
 
73


 
8.01
Events of Default
 
73


 
8.02
Remedies Upon Event of Default
 
75


 
8.03
Application of Funds
 
76


 
 
 
 
 
9.
ADMINISTRATIVE AGENT
 
76


 
9.01
Appointment and Authority
 
76


 
9.02
Rights as a Lender
 
77


 
9.03
Exculpatory Provisions
 
77


 
9.04
Reliance by Administrative Agent
 
78


 
9.05
Delegation of Duties
 
78


 
9.06
Resignation or Removal of Administrative Agent
78


 
9.07
Non-Reliance on Administrative Agent and Other Lenders
79


 
9.08
No Other Duties, Etc
 
80


 
9.09
Administrative Agent May File Proofs of Claim
80


 
9.10
Guaranty Matters
 
80


 
 
 
 
 
10.
MISCELLANEOUS
 
81


 
10.01
Amendments, Etc
 
81


 
10.02
Notices; Effectiveness; Electronic Communication
82


 
10.03
No Waiver; Cumulative Remedies; Enforcement
84


 
10.04
Expenses; Indemnity; Damage Waiver
 
85


 
10.05
Payments Set Aside
 
86


 
10.06
Successors and Assigns
 
87




    

--------------------------------------------------------------------------------

    



 
10.07
Treatment of Certain Information; Confidentiality
90


 
10.08
Right of Setoff
 
91


 
10.09
Interest rate Limitation
 
91


 
10.10
Counterparts; Integration; Effectiveness
 
92


 
10.11
Survival of Representations and Warranties
 
92


 
10.12
Severability
 
92


 
10.13
Replacement of Lenders
 
92


 
10.14
Governing Law; Jurisdiction; Etc.
 
93


 
10.15
Waiver of Jury Trial
 
94


 
10.16
No Advisory or Fiduciary Responsibility
 
94


 
10.17
Electronic Execution of Assignments and Certain Other Documents
95


 
10.18
USA PATRIOT Act
 
95


 
10.19
Entire Agreement
 
95


 
 
 
 
 
11.
GUARANTY
 
95


 
11.01
The Guaranty
 
95


 
11.02
Obligations Unconditional
 
96


 
11.03
Reinstatement
 
97


 
11.04
Certain Waivers
 
97


 
11.05
Remedies
 
97


 
11.06
Rights of Contribution
 
98


 
11.07
Guaranty of Payment; Continuing Guaranty
 
98


 
11.08
Keepwell
 
98


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    





    

--------------------------------------------------------------------------------

    



SCHEDULES


 
 
 
2.01
 
Commitments and Applicable Percentages
 
5.05
 
Supplement to Interim Financial Statements
 
5.06
 
Litigation
 
5.08(b)
 
Existing Liens
 
5.08(c)
 
Existing Investments
 
5.09
 
Environmental Matters
 
5.10
 
Insurance
 
5.12(d)
 
Pension Plans
 
5.13(a)
 
Capital and Ownership Structure of Borrower and Subsidiaries
 
5.13(b)
 
Subsidiaries of Parent REIT, Borrower and Loan Parties
 
5.18
 
Intellectual Property Matters
 
5.22
 
Taxable REIT Subsidiaries
 
5.23
 
Initial Unencumbered Borrowing Base Properties and Eligible Ground Leases
 
7.03
 
Existing Indebtedness
 
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
EXHIBITS
 
 
 
 
Form of


 
 
A
 
Committed Loan Notice
 
B
 
Note
 
C
 
Compliance Certificate
 
D-1
 
Assignment and Assumption
 
D-2
 
Administrative Questionnaire
 
E
 
Joinder Agreement
 
F
 
U.S. Tax Compliance Certificates
 
G
 
Release of Guarantor






    

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of June 10, 2015, among
PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the “Borrower”),
PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust (the “Parent
REIT”), the other Persons party hereto from time to time as Guarantors (as such
term is defined herein), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent.
The Administrative Agent and the Lenders desire to make available to the
Borrower a $125,000,000 term loan facility on the terms and conditions contained
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
1.
DEFINITIONS AND ACCOUNTING TERMS

1.01     Defined Terms
. As used in this Agreement, the following terms shall have the meanings set
forth below:
“Acceleration” has the meaning specified in Section 8.02.
“Adjusted NOI” means, as of any date of calculation, the sum of Net Operating
Incomes for all Real Properties for the most recently-ended Calculation Period
(and, if specifically required, including adjustments for subsequent events or
conditions on a Pro Forma Basis).
“Adjusted Unrestricted Cash” means, on any date, an amount, not less than zero
($0), equal to the Borrower’s Unrestricted Cash less $10,000,000.
“Administrative Agent” means PNC Bank, National Association in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

    

--------------------------------------------------------------------------------




“Applicable Laws” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“Applicable Margin” means:
(a)Subject to clause (b) below, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
I
< 4.0x
1.45%
0.45%
II
≥4.0 and <5.0x
1.55%
0.55%
III
≥5.0x and <6.0x
1.85%
0.85%
IV
≥6.0x
2.20%
1.20%

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the last day of the fiscal quarter for which such
Compliance Certificate has been timely delivered pursuant to Section 6.02(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level IV shall apply as of the first Business Day after the last day of
the fiscal quarter for which such Compliance Certificate was required to have
been delivered and shall remain in effect until the date on which such
Compliance Certificate is actually delivered. The Applicable Margin in effect
from the Closing Date until adjusted as set forth above shall be set at a
Pricing Level II.
Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Margin under this clause (a) for any period
shall be subject to the provisions of Section 2.08(b).
(b)If the Parent REIT or the Borrower attains at least one public or private
Investment Grade Rating from either Moody’s or S&P, then the Borrower may, upon
written notice to the Administrative Agent, make an irrevocable one time written
election to exclusively use the below table based on the Debt Rating of the
Parent REIT or the Borrower (setting forth the date for such election to be
effective), and thereafter the Applicable Margin shall be determined based on
the applicable rate per annum set forth in the below table notwithstanding any
failure of the Parent REIT or the Borrower to maintain an Investment Grade
Rating or any failure of the Parent REIT or the Borrower to maintain a Debt
Rating:
Debt Rating
Eurodollar Rate Loans
Base Rate Loans
≥ A-/A3
0.90%
0.00%
BBB+/Baa1
0.95%
0.00%
BBB/Baa2
1.10%
0.10%
BBB-/Baa3
1.35%
0.35%
<BBB-/Baa3 or Unrated
1.75%
0.75%


    

--------------------------------------------------------------------------------




If at any time the Parent REIT and/or the Borrower has two (2) Debt Ratings, and
such Debt Ratings are split, then: (i) if the difference between such Debt
Ratings is one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or
Fitch), the Ratings-Based Applicable Margin shall be the rate per annum that
would be applicable if the higher of the Debt Ratings were used; and (ii) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P), the Ratings-Based Applicable Margin shall be the
rate per annum that would be applicable if the rating that is one higher than
the lower of the applicable Debt Ratings were used. If at any time the Parent
REIT and/or the Borrower has three (3) Debt Ratings, and such Debt Ratings are
split, then: (A) if the difference between the highest and the lowest of such
Debt Ratings is one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or
Fitch), the Ratings-Based Applicable Margin shall be the rate per annum that
would be applicable if the highest of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P or Fitch) or more, the Ratings-Based Applicable
Margin shall be the rate per annum that would be applicable if the average of
the two (2) highest Debt Ratings were used; provided that if such average is not
a recognized rating category, then the Ratings-Based Applicable Margin shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three (3) were used. If the Borrower has elected to use the above table set
forth in this clause (b) and the Parent REIT and/or the Borrower no longer has a
private or public Debt Rating from either Moody’s or S&P, then the Ratings-Based
Applicable Margin shall be deemed to be < BBB-/Baa3 or Unrated. Each change in
the Applicable Margin resulting from a change in a Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by the Borrower to the Administrative Agent of notice thereof
pursuant to Section 6.02(j) and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the announcement thereof and ending on the
date immediately preceding the effective date of the next such change.
(c)If, as of the last day of any fiscal quarter, the Consolidated Leverage Ratio
exceeds 6.5 to 1.0 as permitted by Section 7.11(a), then the Applicable Margin
(whether based on the Consolidated Leverage Ratio or the applicable Debt Rating)
shall be increased by thirty-five basis points (0.35%) until the first Business
Day immediately following the last day of the fiscal quarter for which a
Compliance Certificate has been timely delivered pursuant to Section 6.02(a)
reflecting that the Consolidated Leverage Ratio does not exceed 6.5 to 1.0.


“Applicable Percentage” means, with respect to any Lender, (a) at any time
during the Availability Period, the percentage (carried out to the ninth decimal
place) of the Aggregate Commitments represented by such Lender’s Commitment at
such time and (b) at any time thereafter, the percentage (carried out to the
ninth decimal place) of the Total Outstandings represented by the principal
amount of such Lender’s Loans at such time. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means PNC Capital Markets LLC and Regions Capital Markets, in their
capacity as joint lead arrangers and joint book runners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

    

--------------------------------------------------------------------------------




“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Parties for the fiscal year ended December 31, 2014, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Consolidated Parties, including the
notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earlier of (a) July 10, 2015 and (b) the date of termination of the
commitment of each Lender to make Loans pursuant to Section 2.04 or
Section 8.02.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
PNC Bank as its “prime rate,” and (c) the Eurodollar Rate plus one percent (1%).
The “prime rate” is a rate set by PNC Bank based upon various factors including
PNC Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by PNC Bank shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, New York, New York, Charlotte, North Carolina or Dallas, Texas
and, if such day relates to any Eurodollar Rate Loan, means any such day that is
also a London Banking Day.
“Calculation Period” means, as of any date of determination commencing with the
delivery of the Required Financial Information for the fiscal quarter ending
March 31, 2015, the most recent four (4) fiscal quarter period for which the
Borrower has provided the Required Financial Information; provided that, for
calculations made on a Pro Forma Basis, the amounts calculated for the
applicable Calculation Period shall be adjusted as set forth in Section 1.03(c),
but shall otherwise relate to the applicable Calculation Period (as defined
above).
“Capitalization Rate” means (a) 7.25% for Real Properties in the central
business districts of New York, New York; San Diego, California; San Francisco,
California; Washington, D.C.; and Boston, Massachusetts; (b) 7.25% for Los
Angeles, California urban Real Properties (including Real Properties located in
Santa Monica, California); and (c) 8.00% for all other Real Properties.

    

--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, including any change in the Risk Based Capital
Guidelines or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of twenty-five percent (25%) or more of the equity securities of the
Borrower or Parent REIT entitled to vote for members of the board of directors
or equivalent governing body of the Borrower or Parent REIT on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);
(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower or Parent REIT cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or
(c)    the passage of thirty (30) days from the date upon which any Person or
two (2) or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower or Parent REIT, or control over the equity securities
of the Borrower or Parent REIT entitled to vote for members of the board of
directors or equivalent governing body of the Borrower or Parent REIT on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such securities.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

    

--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for any period, EBITDA less an annual
replacement reserve equal to four percent (4.0%) of gross property revenues.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the Calculation
Period ending on such date to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Charges for such period, plus (b) current scheduled principal payments
on Consolidated Funded Indebtedness for such period (including, for purposes
hereof, current scheduled reductions in commitments, but excluding any payment
of principal under the Loan Documents and any “balloon” payment or final payment
at maturity that is significantly larger than the scheduled payments that
preceded it), plus (c) dividends and distributions paid in cash on preferred
stock by the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, if any, for such period, in each case, determined in accordance with
GAAP; provided that, to the extent the calculations under clauses (a), (b) and
(c) above include amounts allocable to Unconsolidated Affiliates, such
calculations shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests (or, if
greater, amounts that are attributable to Consolidated Funded Indebtedness that
is recourse to a Consolidated Party).
“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis, whether current
or long-term, for borrowed money (including all obligations hereunder and under
the other Loan Documents) and all obligations of the Consolidated Parties on a
consolidated basis evidenced by bonds, debentures, notes, loan agreements or
other similar instruments, (b) all purchase money Indebtedness of the
Consolidated Parties on a consolidated basis, (c) all obligations of the
Consolidated Parties on a consolidated basis arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations of the Consolidated
Parties on a consolidated basis in respect of forward purchase agreements or the
deferred purchase price of any property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable

    

--------------------------------------------------------------------------------




Indebtedness of the Consolidated Parties on a consolidated basis in respect of
capital leases and Synthetic Lease Obligations, (f) without duplication, all
Guarantees of the Consolidated Parties on a consolidated basis with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Parent REIT or any Subsidiary, (g) without
duplication, all Indebtedness of the Consolidated Parties on a consolidated
basis of the types referred to in clauses (a) through (f) above of any
partnership or joint venture in which the Parent REIT or a Subsidiary is a
general partner or joint venturer, and (h) without duplication, the aggregate
amount of Unconsolidated Affiliate Funded Indebtedness for all Unconsolidated
Affiliates. Notwithstanding the foregoing, Consolidated Funded Indebtedness
shall exclude Excluded Capital Leases.
“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Consolidated Parties on a consolidated basis and all
Unconsolidated Affiliates with respect to such period under capital leases
(other than Excluded Capital Leases) that is treated as interest in accordance
with GAAP; provided that, to the extent the calculations under clauses (a) and
(b) above include amounts allocable to Unconsolidated Affiliates, such
calculations shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests (or, if
greater, amounts that are attributable to Consolidated Funded Indebtedness that
is recourse to a Consolidated Party).
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness less Adjusted Unrestricted Cash as of
such date to (b) EBITDA for the Calculation Period most recently ended.
“Consolidated Net Income” means, for any period, the sum of (a) the net income
of the Consolidated Parties on a consolidated basis (excluding extraordinary
gains, extraordinary losses and gains and losses from the sale of assets) for
such period, calculated in accordance with GAAP, plus (b) without duplication,
an amount equal to the aggregate of net income (excluding extraordinary gains
and extraordinary losses) for such period, calculated in accordance with GAAP,
of each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest in each such entity.
“Consolidated Parties” means a collective reference to the Parent REIT and its
consolidated Subsidiaries.
“Consolidated Recourse Secured Indebtedness” means, as of any date of
determination, for the Consolidated Parties on a consolidated basis and all
Unconsolidated Affiliates, all Secured Debt that is recourse to any Consolidated
Party or any Unconsolidated Affiliate (except to the extent such recourse is
limited to customary non-recourse carve-outs); provided that, to the extent the
calculation of Secured Debt includes amounts allocable to Unconsolidated
Affiliates, such calculation shall be without duplication and shall only include
such amounts to the extent attributable to any Unconsolidated Affiliate
Interests (or, if greater, amounts that are attributable to Secured Debt that is
recourse to a Consolidated Party).
“Consolidated Secured Debt” means, as of any date of determination, for the
Consolidated Parties on a consolidated basis and all Unconsolidated Affiliates,
all Secured Debt; provided that, to the extent the calculation of Secured Debt
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated

    

--------------------------------------------------------------------------------




Affiliate Interests (or, if greater, amounts that are attributable to Secured
Debt that is recourse to a Consolidated Party).
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, Shareholders’ Equity on that date, minus the amount of Intangible
Assets, plus the amount of accumulated depreciation; provided that there shall
be excluded from the calculation of “Consolidated Tangible Net Worth” any
effects resulting from the application of FASB ASC No. 715: Compensation -
Retirement Benefits; provided, further, that, to the extent the calculation of
foregoing amounts includes amounts allocable to Unconsolidated Affiliates, such
calculation shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests.
“Consolidated Total Asset Value” means, without duplication, as of any date of
determination, for the Consolidated Parties on a consolidated basis, the sum of:
(a) the Operating Property Value of all Real Properties (other than
Development/Redevelopment Properties); (b) the amount of all Unrestricted Cash;
(c) the book value of all Development/Redevelopment Properties, mortgage or real
estate-related loan assets and undeveloped or speculative land; (d) the contract
purchase price for all assets under contract for purchase (to the extent
included in Indebtedness); and (e) the Borrower’s applicable Unconsolidated
Affiliate Interests of the preceding items for its Unconsolidated Affiliates.
“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Net Operating Income from the Unencumbered
Borrowing Base Properties for the Calculation Period ending on such date to
(b) Unsecured Interest Charges for such period; provided that, unless otherwise
approved by the Required Lenders, there shall be excluded from the calculation
of Consolidated Unsecured Interest Coverage Ratio: (a) any excess above forty
percent (40%) of aggregate Net Operating Income from the Unencumbered Borrowing
Base Properties from any one Major MSA and (b) any excess above thirty-three
percent (33%) of aggregate Net Operating Income from the Unencumbered Borrowing
Base Properties from any one Other MSA.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Parties” means, collectively, the Administrative Agent, the Lenders, the
Hedge Banks, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons to whom the
Obligations are owing from time to time.
“DC Hotel Trust” means DC Hotel Trust, a Maryland real estate investment trust.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Rating” means the current published or private long term unsecured senior,
non-credit enhanced debt rating of the Parent REIT or the Borrower by S&P,
Moody’s or Fitch.

    

--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) two percent
(2.0%) per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus two
percent (2.0%) per annum.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three (3) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, (b) has notified the Borrower or the Administrative Agent
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.13(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Development/Redevelopment Property” means Real Property with respect to which
development activities are being undertaken by the applicable owner thereof. A
Real Property shall cease to be a Development/Redevelopment Property on the last
day of the sixth (6th) full fiscal quarter after opening or reopening (or such
earlier date as elected by the Borrower by written notice to the Administrative
Agent).

    

--------------------------------------------------------------------------------




“Disposition” or “Dispose” means the sale, transfer, license, lease (excluding
the lease of any Unencumbered Borrowing Base Property and personal property
assets related thereto to any TRS pursuant to a form of Lease approved by the
Administrative Agent, in its reasonable discretion) or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, for any period, the sum of (a) an amount equal to Consolidated
Net Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Consolidated Parties and Unconsolidated Affiliates for such
period, (iii) depreciation and amortization expense of the Consolidated Parties
and Unconsolidated Affiliates, (iv) other non-recurring expenses of the
Consolidated Parties and Unconsolidated Affiliates reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period, (v) without duplication of any of the foregoing, amounts deducted from
net income as a result of fees or expenses incurred in connection with
acquisitions permitted under the Loan Documents that can no longer be
capitalized due to FAS 141R Changes and charges relating to the under-accrual of
earn outs due to the FAS 141R Changes, (vi) all non-cash items with respect to
straight-lining of rents materially decreasing Consolidated Net Income for such
period, and (vii) all other non-cash items decreasing Consolidated Net Income
(including non-cash expenses or losses with respect to Excluded Capital Leases),
minus (c) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Consolidated Parties and Unconsolidated Affiliates for such period, (ii) all
non-cash items with respect to straight-lining of rents materially increasing
Consolidated Net Income for such period, and (iii) all other non-cash items
increasing Consolidated Net Income for such period (including non-cash revenues
or gains with respect to Excluded Capital Leases); provided that, to the extent
the calculations under clauses (a), (b) and (c) above include amounts allocable
to Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Ground Lease” means a ground or similar building lease with respect to
an Unencumbered Borrowing Base Property executed by the Borrower or a Subsidiary
of the Borrower, as lessee, (a) that has a remaining lease term (including
extension or renewal rights) of at least thirty-five (35) years, calculated as
of the date such property becomes an Unencumbered Borrowing Base Property,
(b) that is in full force and effect, (c) that may be transferred and/or
assigned without the consent of the lessor (or as to which (i) such lease may be
transferred and/or assigned with the consent of the lessor and (ii) such consent
shall not be unreasonably withheld or delayed or is subject to certain customary
and reasonable requirements), and (d) pursuant to which (i) no default or
terminating event exists thereunder, and (ii) no event has occurred which but
for the passage of time, or notice, or both would constitute a default or
terminating event thereunder.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
Governmental Authority restrictions relating to pollution and the protection of
the environment

    

--------------------------------------------------------------------------------




or the release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Laws, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by any holder of its Equity
Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by

    

--------------------------------------------------------------------------------




the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice, (ii) to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent, and (iii) if the Eurodollar Rate shall
be less than zero (0), such rate shall be deemed to be zero (0) for purposes of
this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Capital Lease” means any long-term ground lease or building lease that
is treated as a capital lease in accordance with GAAP.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 11.08 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, then
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it

    

--------------------------------------------------------------------------------




changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
“FAS 141R Changes” means those changes made to a buyer’s accounting practices by
the Financial Accounting Standards Board’s Statement of Financial Accounting
Standard No. 141R, Business Combinations, which is effective for annual
reporting periods that begin in calendar year 2009.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of one percent
(1/100 of 1%)) charged to PNC Bank on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated June 5, 2015, among the Borrower,
PNC Bank, PNC Capital Markets LLC, Regions Bank, and Regions Capital Markets.
“FFO Distribution Allowance” means, for any fiscal year of the Consolidated
Parties, an amount equal to ninety-five percent (95%) of Funds From Operations
for such fiscal year.
“Fitch” means Fitch, Inc. and any successor thereto.
“Foreign Lender” means any Lender that is organized under the Applicable Laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash and (c) the Aggregate
Commitments shall have expired or been terminated in full (in each case, other
than inchoate indemnification liabilities arising under the Loan Documents).
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

    

--------------------------------------------------------------------------------




“Funds From Operations” means, with respect to the immediately prior fiscal
quarter period, Consolidated Net Income, plus depreciation and amortization and
after adjustments for unconsolidated partnerships and joint ventures as
hereafter provided; provided that, to the extent such calculations include
amounts allocable to Unconsolidated Affiliates, such calculations shall be
without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests. Without limiting the
foregoing, notwithstanding contrary treatment under GAAP, for purposes hereof,
(a)  “Funds From Operations” shall include, and be adjusted to take into
account, (i) the Parent REIT’s interests in unconsolidated partnerships and
joint ventures, on the same basis as consolidated partnerships and subsidiaries,
as provided in the “white paper” issued in April 2002 by the National
Association of Real Estate Investment Trusts, as may be amended from time to
time, and (ii) amounts deducted from net income as a result of pre-funded fees
or expenses incurred in connection with acquisitions permitted under the Loan
Documents that can no longer be capitalized due to FAS 141R Changes and charges
relating to the under-accrual of earn outs due to the FAS 141R Changes, and
(b) net income (or loss) of the Consolidated Parties on a consolidated basis
shall not include gains (or, if applicable, losses) resulting from or in
connection with (i) restructuring of indebtedness, (ii) sales of property,
(iii) sales or redemptions of preferred stock, (iv) non-cash asset impairment
charges or (v) other non-cash items including items with respect to Excluded
Capital Leases.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
applicable nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means, as to any Person: (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, (iv) to guaranty to any Person
rental income levels (or shortfalls) or re‑tenanting costs (including tenant
improvements, moving expenses, lease commissions and any other costs associated
with procuring new tenants); provided that such obligations shall be determined
to be equal to the maximum potential amount of the payments due from the Person
guaranteeing the applicable rental income levels over the term of the applicable
lease or (v) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); or (b) any lien on any assets of such Person securing any
Indebtedness or other obligation of any primary obligor, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated

    

--------------------------------------------------------------------------------




or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided that, to the extent any Guarantee is
limited by its terms, then the amount of such Guarantee shall be deemed to be
the stated or determinable amount of such Guarantee. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” means, collectively, the Parent REIT, all Subsidiaries of the
Borrower as of the Closing Date and as identified on the signature pages hereto
as a “Guarantor” as of the Closing Date (excluding all Non-Guarantor
Subsidiaries as of the Closing Date), each Person that is required to be a
Guarantor pursuant to Section 6.12 (including any Subsidiary that owns an
Unencumbered Borrowing Base Property), unless such subsidiary is a Non-Guarantor
Subsidiary or has otherwise been released from its obligations pursuant to
Section 6.13, and, with respect to the payment and performance by each Specified
Loan Party of its obligations under Section 11 with respect to all Swap
Obligations, the Borrower, in each case together with their successors and
permitted assigns.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.
“Hedge Bank” means any Lender or Affiliate of a Lender, in its capacity as a
party to a Swap Contract that is not otherwise prohibited under Section 6 or 7.
“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Consolidated Total Asset Value; provided that if at any time
the aggregate Consolidated Total Asset Value of the “Immaterial Subsidiaries”
exceeds ten percent (10%) of all Consolidated Total Asset Value, then the
Borrower shall designate certain “Immaterial Subsidiaries” as Guarantors such
that the aggregate Consolidated Total Asset Value of the “Immaterial
Subsidiaries” which are not Guarantors does not exceed ten percent (10%) of all
Consolidated Total Asset Value.
“Increase Effective Date” has the meaning given to such term in Section 2.12(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and, in each case, not overdue by more than ninety (90) days
after such trade account payable was created, except to the extent that any such
trade payables are being disputed in good faith);

    

--------------------------------------------------------------------------------




(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases (other than Excluded Capital Leases) and Synthetic Lease
Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease
(other than an Excluded Capital Lease) or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

    

--------------------------------------------------------------------------------




(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Debt Rating for the Parent REIT or the
Borrower of BBB- or better from S&P, Baa3 or better from Moody’s or BBB- or
better from Fitch.
“IP Rights” has the meaning specified in Section 5.18.
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit E, executed and delivered by a new Guarantor in accordance with the
provisions of Section 6.12.
“Lease” means a lease, sublease, license, concession agreement or other
agreement providing for the use or occupancy of any portion of any Real Property
(and any personal property related thereto that is covered by such lease,
sublease, license, concession agreement or other agreement) owned or ground
leased by any Loan Party, including all amendments, supplements, restatements,
assignments and other modifications thereto.
“Lender” has the meaning specified in the introductory paragraph.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Section 2.
“Loan Documents” means this Agreement, each Note and the Fee Letter.

    

--------------------------------------------------------------------------------




“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Major MSA” means the metropolitan statistical area of any of the following:
(a) New York City, New York; (b) Chicago, Illinois; (c) Washington, DC; (d) Los
Angeles, California (excluding Santa Monica, California); (e) Boston,
Massachusetts; (f) San Diego, California; and (g) San Francisco, California.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower and the other Loan Parties taken as a whole to perform their respective
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Lease” shall mean as to any Unencumbered Borrowing Base Property
(a) any Lease of such Unencumbered Borrowing Base Property (and any personal
property assets related thereto) between the applicable Loan Party that owns
such Unencumbered Borrowing Base Property and any TRS, (b) any Lease which,
individually or when aggregated with all other Leases at such Unencumbered
Borrowing Base Property with the same tenant or any of its Affiliates, accounts
for ten percent (10%) or more of such Unencumbered Borrowing Base Property’s
revenue, or (c) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to acquire all or any portion of the
Property.
“Maturity Date” means January 10, 2021.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five (5) plan years, has made or been obligated to make
contributions.
“Multiple Employer Plan” means any employee benefit plan which has two (2) or
more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two (2) of whom are not under common control, as such a plan is described
in Section 4064 of ERISA.
“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that neither (a) an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets
nor (b) any requirement for the grant in favor of the holders of any Unsecured
Indebtedness of an equal and ratable Lien in connection with a pledge of any
property or asset to secure the Obligations, shall constitute a “Negative
Pledge” for purposes of this Agreement.
“Net Operating Income” means, with respect to any Real Property and for the most
recently ended Calculation Period, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property during the applicable
Calculation Period, minus (b) the sum of (i) all expenses and other proper

    

--------------------------------------------------------------------------------




charges incurred in connection with the operation of such Real Property during
such period pro-rated as appropriate (including real estate taxes, but excluding
any management fees, debt service charges, income taxes, depreciation,
amortization and other non-cash expenses), and (ii) a base management fee that
is the greater of three percent (3.0%) of the aggregate revenues from the
operations of such Real Property during such period or actual management fees
paid and (iii) an annual replacement reserve equal to four percent (4.0%) of the
aggregate revenues from the operations of such Real Property.
“New Property” means each Real Property acquired by the Consolidated Parties on
a consolidated basis and all Unconsolidated Affiliates (as the case may be) from
the date of acquisition for a period of six (6) full fiscal quarters after the
acquisition thereof; provided, however, that, upon the Seasoned Date for any New
Property (or any earlier date selected by Borrower), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.
“Net Proceeds” means, with respect to any Equity Issuance by any Consolidated
Party, the amount of cash received by such Consolidated Party in connection with
any such transaction after deducting therefrom the aggregate, without
duplication, of the following amounts to the extent properly attributable to
such transaction and such amounts are usual, customary, and reasonable:
(a) brokerage commissions; (b) attorneys’ fees; (c) finder’s fees; (d) financial
advisory fees; (e) accounting fees; (f) underwriting fees; (g) investment
banking fees; and (h) other commissions, costs, fees, expenses and disbursements
related to such Equity Issuance, in each case to the extent paid or payable by
such Consolidated Party.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Borrowing
Base Property or any Subsidiary which owns any of the Equity Interests of any
such Subsidiary, which (a) is a TRS; (b) is DC Hotel Trust; (c) is (i) formed
for or converted to the specific purpose of holding title to Real Property
assets which are collateral for Indebtedness owing or to be owed by such
Subsidiary, provided that such Indebtedness must be incurred or assumed within
ninety (90) days (or such longer period as the Administrative Agent may agree in
writing) of such formation or conversion or such Subsidiary shall cease to
qualify as a Non‑Guarantor Subsidiary, and (ii) expressly prohibited in writing
from guaranteeing Indebtedness of any other person or entity pursuant to (A) a
provision in any document, instrument or agreement evidencing such Indebtedness
of such Subsidiary or (B) a provision of such Subsidiary’s Organization
Documents, in each case, which provision was included in such Organization
Document or such other document, instrument or agreement at the request of the
applicable third party creditor and as an express condition to the extension or
assumption of such Indebtedness; provided that a Subsidiary meeting the
requirements set forth in this clause (c) shall only remain a “Non-Guarantor
Subsidiary” for so long as (1) each of the foregoing requirements set forth in
this clause (c) are satisfied, (2) such Subsidiary does not guarantee any other
Indebtedness and (3) the Indebtedness with respect to which the restrictions
noted in clause (c) (ii) are imposed remains outstanding; (d)(i) becomes a
Subsidiary following the Closing Date, (ii) is not a Wholly Owned Subsidiary of
the Borrower, and (iii) with respect to which the Borrower and its Affiliates,
as applicable, do not have sufficient voting power to cause such Subsidiary to
become a Guarantor hereunder; or (e) is an Immaterial Subsidiary.

    

--------------------------------------------------------------------------------




“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or any Swap Contract entered into by any
Loan Party with any Lender or its Affiliate as a counterparty with respect to
the Loans, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the “Obligations” with respect to a Guarantor shall exclude any Excluded
Swap Obligations of such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Property Value” means, at any date of determination, (a) for each
Seasoned Property, (i) the Adjusted NOI for such Real Property divided by (ii)
the applicable Capitalization Rate, and (b) for each New Property, the GAAP book
value for such New Property (until the Seasoned Date or such earlier date as
elected by the Borrower by written notice to the Administrative Agent).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other MSA” means any metropolitan statistical area other than a Major MSA. For
the avoidance of doubt, Santa Monica, California shall constitute an Other MSA.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Parent REIT” has the meaning specified in the introductory paragraph.

    

--------------------------------------------------------------------------------




“Participant” has the meaning specified in Section 10.06(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pebblebrook Hotel Lessee” means Pebblebrook Hotel Lessee, Inc., a Delaware
corporation, and its permitted successors.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding five (5)
plan years.
“Permitted Liens” has the meaning specified in Section 7.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Multiemployer Plan established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“PNC Bank” means PNC Bank, National Association and its successors.
“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.03(c)) compliance with each of the financial covenants
set forth in Section 7.11 in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four (4)
fiscal‑quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to which the Administrative Agent has
received the Required Financial Information. As used herein, “transaction” shall
mean (a) any Borrowing, (b) any incurrence or assumption of Indebtedness as
referred to in Section 7.03(f), (c) any removal of an Unencumbered Borrowing
Base Property from qualification as such pursuant to Section 7.05(a) or (b) or
any other Disposition as referred to in Section 7.05, or (d) any acquisition of
any Person (whether by merger or otherwise) or other property. In connection
with any calculation relating to the financial covenants set forth in
Section 7.11 upon giving effect to a transaction on a Pro Forma Basis:
(i)    for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness as referred to in Section 7.03(f), any Indebtedness
which is retired in connection with such incurrence or assumption shall be
excluded and deemed to have been retired as of the first day of the applicable
period;
(ii)    for purposes of any such calculation in respect of any removal of an
Unencumbered Borrowing Base Property from qualification as such pursuant to
Section 7.05 or any other Disposition as referred to in Section 7.05, (A) income
statement items (whether positive or negative) attributable to the Person or
property disposed of shall be excluded, (B) any Indebtedness which is retired in

    

--------------------------------------------------------------------------------




connection with such transaction shall be excluded and deemed to have been
retired as of the first day of the applicable period, and (C) pro forma
adjustments shall be included to the extent that such adjustments would give
effect to events that are (1) directly attributable to such transaction,
(2) expected to have a continuing impact on the Consolidated Parties and
(3) factually supportable (in the reasonable judgment of the Administrative
Agent); and
(iii)    for purposes of any such calculation in respect of any acquisition of
any Person (whether by merger or otherwise) or other property, (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall be deemed to be included
as of the first day of the applicable period, and (B) pro forma adjustments
(with the calculated amounts annualized to the extent the period from the date
of such acquisition through the most-recently ended fiscal quarter is not at
least twelve (12) months or four (4) fiscal quarters, in the case of any
applicable period that is based on twelve months or four (4) fiscal quarters)
shall be included to the extent that such adjustments would give effect to
events that are (1) directly attributable to such transaction, (2) expected to
have a continuing impact on the Consolidated Parties and (3) factually
supportable (in the reasonable judgment of the Administrative Agent).
“Public Lender” has the meaning specified in Section 6.02.
“QRS” means a Person qualifying for treatment either as a “qualified REIT
subsidiary” under Section 856(i) of the Code, or as an entity disregarded as an
entity separate from its owner under Treasury Regulations under Section 7701 of
the Code.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any other
Subsidiary or in which any such Person has an interest at such time; and “Real
Property” means any one of such Real Properties.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower, (a) the financial statements required to be delivered
pursuant to Section 6.01(a) or (b) for such fiscal period or quarter of the
Parent REIT, and (b) the Compliance Certificate required by Section 6.02(a) to
be delivered with the financial statements described in clause (a) above.

    

--------------------------------------------------------------------------------




“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least fifty-one percent (51%) of the Total Credit Exposures of
all Lenders; provided, that at any time if there are only two (2) Lenders,
“Required Lenders” shall mean both such Lenders. The Total Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance, treasurer, or controller of a Loan
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Section 2, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent REIT or any Subsidiary or any Unconsolidated Affiliate,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to the Parent
REIT’s shareholders, partners or members (or the equivalent Person thereof);
provided that, to the extent the calculation of the amount of any dividend or
other distribution for purposes of this definition of “Restricted Payment”
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.
“Risk Based Capital Guidelines” means (a) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules and (b) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an operating lease or a
capital lease, of any property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.
“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government

    

--------------------------------------------------------------------------------




of a Sanctioned Country or (d) any Person fifty percent (50%) or more owned,
directly or indirectly, by any of the above.
“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Seasoned Date” means the first day on which an acquired Real Property has been
owned for six (6) full fiscal quarters following the date of acquisition of such
Real Property.
“Seasoned Property” means (a) each Real Property (other than a New Property)
owned by the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates (as the case may be) and (b) upon the occurrence of the Seasoned Date
of any New Property, such Real Property.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Debt” means, for any given calculation date, without duplication, the
total aggregate principal amount of any Indebtedness of the Consolidated Parties
on a consolidated basis that is secured in any manner by any lien (other than
Permitted Liens of the type described in Section 7.01(a), (b), (c), (d), (e),
(g), (h) and (j)); provided that (a) Indebtedness in respect of obligations
under any capitalized lease shall not be deemed to be “Secured Debt” and
(b) Secured Debt shall exclude Excluded Capital Leases.
“Shareholders’ Equity” means, as of any date of determination, the sum of
(a) consolidated shareholders’ equity of the Consolidated Parties as of that
date determined in accordance with GAAP plus (b) without duplication, an amount
equal to the aggregate shareholders’ equity of each Unconsolidated Affiliate
multiplied by the respective Unconsolidated Affiliate Interest in each such
entity.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.08).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or

    

--------------------------------------------------------------------------------




both, by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent REIT.
“Subsidiary TRS” means any TRS other than Pebblebrook Hotel Lessee.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $25,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“TRS” means each of (a) Pebblebrook Hotel Lessee and (b) each other taxable REIT
subsidiary that is a Wholly Owned Subsidiary of Pebblebrook Hotel Lessee.

    

--------------------------------------------------------------------------------




“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Equity Interest.
“Unconsolidated Affiliate Funded Indebtedness” means, as of any date of
determination for any Unconsolidated Affiliate, the product of (a) the sum of
(i) the outstanding principal amount of all obligations of such Unconsolidated
Affiliate, whether current or long-term, for borrowed money and all obligations
of such Unconsolidated Affiliate evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (ii) all purchase money Indebtedness of
such Unconsolidated Affiliate, (iii) all obligations of such Unconsolidated
Affiliate arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(iv) all obligations of such Unconsolidated Affiliate in respect of forward
purchase agreements or the deferred purchase price of any property or services
(other than trade accounts payable in the ordinary course of business),
(v) Attributable Indebtedness of such Unconsolidated Affiliate in respect of
capital leases and Synthetic Lease Obligations, (vi) without duplication, all
Guarantees of such Unconsolidated Affiliate with respect to outstanding
Indebtedness of the types specified in clauses (i) through (v) above of Persons
other than such Unconsolidated Affiliate, and (vii) all Indebtedness of such
Unconsolidated Affiliate of the types referred to in clauses (i) through (vi)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Unconsolidated
Affiliate is a general partner or joint venturer, multiplied by (b) the
respective Unconsolidated Affiliate Interest of each Consolidated Party in such
Unconsolidated Affiliate.
“Unconsolidated Affiliate Interest” means the percentage of the Equity Interests
owned by a Consolidated Party in an Unconsolidated Affiliate accounted for
pursuant to the equity method of accounting under GAAP.
“Unencumbered Borrowing Base Entity” means, as of any date of determination, any
Person that owns (or leases as ground lessee pursuant to an Eligible Ground
Lease) an Unencumbered Borrowing Base Property.
“Unencumbered Borrowing Base Properties” means, as of any date, a collective
reference to each Real Property listed in the most recent Compliance Certificate
delivered by the Borrower hereunder that meets the following criteria:
(i)such Real Property is, or is expected to be, a “luxury”, “upper upscale”, or
“upscale” full or select service hotel located in the United States;
(ii)such Real Property is wholly-owned, directly or indirectly, by the Borrower
or a Subsidiary of the Borrower in fee simple or ground leased pursuant to an
Eligible Ground Lease (and such Real Property, whether owned in fee simple by
the Borrower or a Subsidiary of the Borrower or ground leased pursuant to an
Eligible Ground Lease, is leased to the applicable TRS);
(iii)if such Real Property is owned or ground leased pursuant to an Eligible
Ground Lease by a Subsidiary of the Borrower, then (A) such Subsidiary is a
Guarantor (unless such Subsidiary has been released as, or is not required to
be, a Guarantor pursuant to the terms of Section 6.13), (B) the Borrower
directly or indirectly owns at least ninety percent (90%) of the issued and
outstanding Equity Interests of such Subsidiary, and (C) such Subsidiary is
controlled exclusively by the Borrower and/or one or more Wholly Owned
Subsidiaries of the Borrower (including control over operating activities of
such Subsidiary and the ability of such Subsidiary to dispose of, grant

    

--------------------------------------------------------------------------------




Liens in, or otherwise encumber assets, incur, repay and prepay Indebtedness,
provide Guarantees and make Restricted Payments, in each case without any
requirement for the consent of any other Person);
(iv)such Real Property is free of any Liens (other than Permitted Liens of the
type described in Section 7.01(a), (b), (c), (d), (e), (g), (h) and (j)) or
Negative Pledges;
(v)such Real Property is free of all material title defects;
(vi)if such Real Property is subject to an Eligible Ground Lease, then there is
no default by the lessee under the Eligible Ground Lease and such Eligible
Ground Lease is in full force and effect;
(vii)such Real Property is free of all material structural defects;
(viii)such Real Property complies in all material respects with all applicable
Environmental Laws and is not subject to any material Environmental Liabilities;
(ix)neither all nor any material portion of such Real Property is subject to any
proceeding for the condemnation, seizure or appropriation thereof, nor the
subject of negotiations for sale in lieu thereof;
(x)such Real Property has not otherwise been removed as an “Unencumbered
Borrowing Base Property” pursuant to the provisions of this Agreement; and
(xi)the Borrower has executed and delivered to the Administrative Agent all
documents and taken all actions reasonably required by the Administrative Agent
to confirm the rights created or intended to be created under the Loan Documents
and the Administrative Agent has received all other evidence and information
that it may reasonably require;
provided that, if any Real Property does not meet all of the foregoing criteria,
then, upon the request of the Borrower, such Real Property may be included as an
“Unencumbered Borrowing Base Property” with the written consent of the Required
Lenders.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Cash” means as of any date of determination, all cash of the
Borrower on such date that (a) does not appear (or would not be required to
appear) as “restricted” on a balance sheet of the Borrower, (b) is not subject
to a Lien in favor of any Person other than Liens granted to the Administrative
Agent and statutory Liens in favor of any depositary bank where such cash is
maintained, (c) does not consist of or constitute “deposits” or sums legally
held by the Borrower in trust for another Person, (d) is not subject to any
contractual restriction or obligation regarding the payment thereof for a
particular purpose (including insurance proceeds that are required to be used in
connection with the repair, restoration or replacement of any property of the
Borrower), and (e) is otherwise generally available for use by the Borrower.
“Unsecured Indebtedness” means all Indebtedness which is not Secured Debt.
“Unsecured Interest Charges” means, as of any date of determination, the greater
of (a) Consolidated Interest Charges on the Unsecured Indebtedness for the most
recently ended Calculation Period, and (b) the annual amount of implied interest
charges on all Unsecured Indebtedness as of such date of determination utilizing
an interest rate equal to six percent (6.0%) per annum.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).
“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Equity
Interests with ordinary voting power issued by such Subsidiary

    

--------------------------------------------------------------------------------




(other than directors’ qualifying shares and investments by foreign nationals
mandated by Applicable Laws) is beneficially owned, directly or indirectly, by
such Person.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.



    

--------------------------------------------------------------------------------




(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


(c)    Financial Covenant Calculation Conventions. Notwithstanding the above,
the parties hereto acknowledge and agree that, for purposes of all calculations
made under the financial covenants set forth in Section 7.11 (including without
limitation for purposes of the definitions of “Pro Forma Basis” set forth in
Section 1.01), (i) after consummation of any Disposition or removal of an
Unencumbered Borrowing Base Property pursuant to Section 1.06 (A) income
statement items (whether income or expense) and capital expenditures
attributable to the property disposed of or removed shall, to the extent not
otherwise excluded in such income statement items for the Consolidated Parties
in accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, be excluded as of the first day of the applicable period and
(B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (ii) after consummation
of any acquisition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or property acquired shall, to
the extent not otherwise included in such income statement items for the
Consolidated Parties in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01, be included to the extent relating to any
period applicable in such calculations, (B) to the extent not retired in
connection with such acquisition, Indebtedness of the Person or property
acquired shall be deemed to have been incurred as of the first day of the
applicable period, (iii) in connection with any incurrence of Indebtedness, any
Indebtedness which is retired in connection with such incurrence shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (iv) pro forma adjustments may be included to the extent that such
adjustments would give effect to items that are (1) directly attributable to the
relevant transaction, (2) expected to have a continuing impact on the
Consolidated Parties and (3) factually supportable (in the opinion of the
Administrative Agent).
(d)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to, the

    

--------------------------------------------------------------------------------




administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.


1.06    Addition/Removal of Unencumbered Borrowing Base Properties.
(a)    The Unencumbered Borrowing Base Properties and the Eligible Ground Leases
as of the Closing Date are listed on Schedule 5.23.


(b)    The Borrower may from time to time add an additional Real Property as an
Unencumbered Borrowing Base Property in a Compliance Certificate delivered to
the Administrative Agent in accordance with the terms of Section 6.03(e);
provided that no Real Property shall be included as an Unencumbered Borrowing
Base Property in any Compliance Certificate delivered to the Administrative
Agent or in any calculation of any of the components of the financial covenants
set forth in Section 7.11 that refer to “Unencumbered Borrowing Base Properties”
unless such Real Property satisfies the eligibility criteria set forth in the
definition of “Unencumbered Borrowing Base Property.”


(c)    Notwithstanding anything contained herein to the contrary, to the extent
any property previously-qualifying as an Unencumbered Borrowing Base Property
ceases to meet the criteria for qualification as such, such property shall be
immediately removed from all financial covenant related calculations contained
herein. Any such property shall immediately cease to be an “Unencumbered
Borrowing Base Property” hereunder and the Borrower shall provide a Compliance
Certificate to the Administrative Agent in accordance with the terms of
Section 6.03(e) removing such Real Property from the list of Unencumbered
Borrowing Base Properties.


(d)    The Loan Parties may voluntarily remove any Unencumbered Borrowing Base
Property from qualification as such (but only in connection with a proposed
financing, sale or other Disposition) by deleting such Unencumbered Borrowing
Base Property in a Compliance Certificate delivered to the Administrative Agent
in accordance with the terms of Section 6.03(e), if, and to the extent: (i) the
Loan Parties shall, immediately following such removal, be in compliance (on a
Pro Forma Basis) with all of the covenants contained in Section 7 of this
Agreement; (ii) no Default exists or would result therefrom; and (iii) a minimum
of five (5) Real Properties having an aggregate value as determined in
accordance with undepreciated GAAP of at least $250,000,000 remain qualified as
Unencumbered Borrowing Base Properties after such release; provided that,
notwithstanding the foregoing, so long as no Default exists or would result
therefrom, the Borrower may have less than five (5) (but not less than four (4))
Unencumbered Borrowing Base Properties for one full calendar quarter in any
fiscal year. So long as no Default exists or would result therefrom, the
Administrative Agent shall release any Subsidiary that owns any Unencumbered
Borrowing Base Property that is being removed pursuant to this clause (d) from
its obligations (accrued or unaccrued) under Section 11 and the Administrative
Agent shall promptly, and in any event within five (5) Business Days, execute a
Release of Guarantor in the form of Exhibit G attached hereto if such Subsidiary
becomes a Non-Guarantor Subsidiary in connection with such removal or will
become a Non-Guarantor Subsidiary within ten (10) Business Days of such removal.


2.THE COMMITMENTS AND BORROWINGS


2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single loan to the Borrower in an amount not
to exceed such Lender’s Commitment; provided that borrowing of loans shall be
made on a Business Day during the Availability Period. The Borrowing shall
consist of Loans made simultaneously by the Lenders in accordance with their
respective Commitment.

    

--------------------------------------------------------------------------------




Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.


(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (x)
telephone or (y) a Committed Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six (6)
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
(3) Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Eurodollar Rate Loans having an Interest
Period of one (1) month. Any such automatic conversion to Eurodollar Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Eurodollar Rate Loans described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is on the Closing Date, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent

    

--------------------------------------------------------------------------------




either by (i) crediting the account of the Borrower on the books of PNC Bank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or an Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in PNC Bank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than five (5) Interest Periods in effect.


2.03    Prepayments. The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without penalty or premium; provided that (i) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.13, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages.


2.04    Termination or Reduction of Commitments.
The Aggregate Commitments shall be automatically and permanently reduced to zero
on the earlier to occur of (a) the date of the borrowing of Loans pursuant to
Section 2.01 and (b) the last day of the Availability Period.
2.05    Repayment of Loans.
The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Loans outstanding on such date.
2.06    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per

    

--------------------------------------------------------------------------------




annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.


(i)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.


(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.


(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.07    Fees. The Borrower shall pay to the Administrative Agent the fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.


2.08    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing

    

--------------------------------------------------------------------------------




for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent or any Lender,
as the case may be, under Section 2.06(b) or under Section 8. The Borrower’s
obligations under this paragraph shall survive until the date that is one (1)
year after the date of the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.


2.09    Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
2.10    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(b)    Clawback.


(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not

    

--------------------------------------------------------------------------------




make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Section 4 are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
with interest earned thereon at the Federal Funds Rate until returned.



    

--------------------------------------------------------------------------------




(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).
2.12    Increase in Total Credit Exposure.


(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Total Credit Exposure of all
Lenders by an amount (for all such requests) not exceeding $125,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000 and, if greater than $10,000,000, in whole increments of

    

--------------------------------------------------------------------------------




$1,000,000 in excess thereof, unless the Administrative Agent and the Borrower
agree otherwise, (ii) the Borrower’s right to request an increase in the Total
Credit Exposure pursuant to this Section 2.12 shall be exercisable no more than
five (5) times and (iii) after giving effect to such increase, the Total Credit
Exposure of all Lenders shall not exceed $250,000,000 less the amount of any
prepayments of the Outstanding Amount. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).


(b)    Lender Elections to Increase. Each Lender may decline or elect to
participate in such requested increase in the Total Credit Exposure of all
Lenders in its sole discretion, and each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Total
Credit Exposure and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Total Credit Exposure.


(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.


(d)    Effective Date and Allocations. If the Total Credit Exposure of any
Lenders is increased in accordance with this Section, the Administrative Agent
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.


(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 5 and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.12, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. To the extent
that the increase of the Commitments shall take the form of a new term loan
tranche, this Agreement shall be amended, in form and substance satisfactory to
the Administrative Agent, to include such terms as are customary for a term loan
commitment. The Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Total Credit Exposure of any Lender under this Section, and each Loan Party
shall execute and deliver such documents or instruments as the Administrative

    

--------------------------------------------------------------------------------




Agent may require to evidence such increase in the Total Credit Exposure of any
Lender and to ratify each such Loan Party’s continuing obligations hereunder and
under the other Loan Documents.


(f)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 10.01 to the contrary.


2.13    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Laws:


(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions

    

--------------------------------------------------------------------------------




set forth therein, that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


3.TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.


(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.


(iii)If any Loan Party or the Administrative Agent shall be required by any
Applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Applicable Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Applicable Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall

    

--------------------------------------------------------------------------------




be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.


(c)Tax Indemnifications.


(i)The Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.


(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).


(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be,

    

--------------------------------------------------------------------------------




the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Applicable
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal

    

--------------------------------------------------------------------------------




withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(2)executed originals of IRS Form W-8ECI;


(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine

    

--------------------------------------------------------------------------------




the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality. If any Lender determines that any Applicable Laws have made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to

    

--------------------------------------------------------------------------------




the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.


3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to
clause (a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

    

--------------------------------------------------------------------------------




3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan the interest on
which is determined by reference to the Eurodollar Rate (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving

    

--------------------------------------------------------------------------------




rise to such increased costs or reductions is retroactive, then the nine-month
period referred to above shall be extended to include the period of retroactive
effect thereof).


(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. Each Lender may make any Loan
to the Borrower through any Lending Office; provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then, at the request of Borrower, such Lender shall, as
applicable, use reasonable efforts

    

--------------------------------------------------------------------------------




to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.


3.07    Survival. All of the Borrower’s obligations under this Section 3 shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.


4.
CONDITIONS PRECEDENT



4.01    Conditions to Closing Date
. The occurrence of the Closing Date is subject to satisfaction of the following
conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:


(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;


(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;


(iv)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Borrower
to be true and correct as of the Closing Date and such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each of the Loan
Parties is validly existing, in good standing and qualified to engage in

    

--------------------------------------------------------------------------------




business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification;


(v)a favorable opinion of Honigman Miller Schwartz and Cohn LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may request;


(vi)a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;


(vii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a), (b), and (c) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date;


(viii)a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on March 31, 2015, signed by a Responsible Officer
of the Borrower;


(ix)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;


(x)a certificate executed by a Responsible Officer of the Borrower as of the
Closing Date, in form and substance satisfactory to the Administrative Agent,
regarding the Solvency of (A) the Borrower, (B) each of the other Loan Parties,
and (C) the Consolidated Parties on a consolidated basis; and


(xi)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.


(b)Any fees required to be paid hereunder or under the Fee Letter on or before
the Closing Date shall have been paid (provided such fees may be paid from the
proceeds of any Loan on the Closing Date).


(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

    

--------------------------------------------------------------------------------






(d)The representations and warranties of the Borrower and each other Loan Party
contained in Section 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the Closing
Date.


(e)No Default shall exist, or would result from, any Borrowing on the Closing
Date or from the application of the proceeds thereof.


(f)There shall not have occurred any event or circumstance since the date of the
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.


(g)The absence of any condition, circumstance, action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower and/or Guarantors,
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Borrowings
. The obligation of each Lender to advance the Borrowings of its Loans is
subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Section 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Loan, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.


(b)    No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.


(c)    The Borrower shall be in compliance (on a Pro Forma Basis taking into
account the applicable Loan) with the financial covenants set forth in
Section 7.11.


(d)    The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.



    

--------------------------------------------------------------------------------




(e)    All of the conditions precedent set forth in Section 4.01 shall have been
satisfied on or prior to date of such requested Borrowing.


Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b), and (c) have
been satisfied on and as of the date of the applicable Borrowing.
5.
REPRESENTATIONS AND WARRANTIES



The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Consolidated Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Applicable Laws of the jurisdiction of its incorporation or organization,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Applicable Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, except in each case, to the extent such violation, breach, Lien or
payment could not reasonably be expected to have a Material Adverse Effect, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Applicable Laws.


5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


5.05    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted

    

--------------------------------------------------------------------------------




therein; (ii) fairly present the financial condition of the Consolidated
Parties, on a consolidated basis, as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all indebtedness and other liabilities, direct or
contingent, of the Consolidated Parties as of the date thereof, including
liabilities for taxes, commitments and Indebtedness, that in each case is
material in relation to the business, operations, properties, assets or
condition (financial or otherwise) of the Consolidated Parties.


(b)The unaudited consolidated balance sheets of the Consolidated Parties dated
March 31, 2015, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Consolidated Parties as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Except as otherwise set forth on
Schedule 5.05, such financial statements set forth all indebtedness and other
liabilities, direct or contingent, of the Consolidated Parties as of March 31,
2015, including liabilities for taxes, commitments and Indebtedness, that in
each case is material in relation to the business, operations, properties,
assets or condition (financial or otherwise) of the Consolidated Parties.


(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Responsible Officer of any Consolidated
Party after due and diligent investigation, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Consolidated Party or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, if determined adversely, could (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect,
and there has been no material adverse change in the status of, or the financial
effect on, any Consolidated Party with respect to the matters described on
Schedule 5.06.
5.07    No Default. No Consolidated Party is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default exists or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.


5.08    Ownership of Property; Liens; Investments.


(a)    Each Loan Party has good record and marketable title in fee simple to, or
valid leasehold interests in, each of the Unencumbered Borrowing Base Properties
and/or all other real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(b)    The property of each Loan Party is subject to no Liens, other than Liens
set forth on Schedule 5.08(b) and Liens permitted by Section 7.01.

    

--------------------------------------------------------------------------------




(c)    Schedule 5.08(c) sets forth a complete and accurate list of all
Investments held by any Consolidated Party on the Closing Date, showing as of
the Closing Date the amount, obligor or issuer and maturity, if any, thereof.


5.09    Environmental Compliance.


(a)    The Consolidated Parties conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Laws on
their respective businesses, operations and Real Properties, and as a result
thereof the Consolidated Parties have reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(b)    Except as otherwise set forth in Schedule 5.09, (i) none of the real
properties currently or to the knowledge of any Responsible Officer of any
Consolidated Party, formerly owned or operated by any Consolidated Party, is
listed or, to the knowledge of any Responsible Officer of any Consolidated
Party, proposed for listing on the United States Environmental Protection
Agency’s (EPA) National Priorities List or on the EPA Comprehensive
Environmental Response, Compensation, and Liability Information Sharing database
or any analogous state or local list, nor to the knowledge of any Responsible
Officer of any Consolidated Party is any adjacent property on such list, (ii) no
Consolidated Party has operated and, to the knowledge of any Responsible Officer
of any Consolidated Party, there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been
transported, treated, stored or disposed on any Real Property currently owned or
operated by any Consolidated Party or, to the knowledge of any Responsible
Officer of any Consolidated Party, on any real property formerly owned or
operated by any Consolidated Party, (iii) or to the knowledge of any Responsible
Officer of any Consolidated Party, there is no friable asbestos or
asbestos-containing material on any Real Property currently owned or operated by
any Consolidated Party, and (iv) Hazardous Materials have not been transported,
released, discharged or disposed of on any real property currently or formerly
owned or operated by any Consolidated Party except as would not reasonably be
expected to have a Material Adverse Effect.


(c)    Except as otherwise set forth on Schedule 5.09, no Consolidated Party is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Laws; and to the knowledge of the Responsible
Officers of the Consolidated Parties all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any real property
currently or formerly owned or operated by any Consolidated Party have been
disposed of in a manner not reasonably expected to result in a Material Adverse
Effect.


(d)Except as otherwise set forth on Schedule 5.09, each of the Unencumbered
Borrowing Base Properties and, to the knowledge of the Responsible Officers of
the Loan Parties, all operations at such Unencumbered Borrowing Base Properties
are in compliance with all Environmental Laws in all material respects, there is
no material violation of any Environmental Laws with respect to such
Unencumbered Borrowing Base Properties or, to the knowledge of any Responsible
Officer of any Loan Party, the businesses operated thereon, and there are no
conditions

    

--------------------------------------------------------------------------------




relating to such Unencumbered Borrowing Base Properties or the businesses that
could reasonably be expected to result in a Material Adverse Effect.


(e)Except as otherwise set forth on Schedule 5.09, none of the Unencumbered
Borrowing Base Properties contains, or to the knowledge of any Responsible
Officer of any Loan Party has previously contained, any Hazardous Materials at,
on or under such Unencumbered Borrowing Base Properties in amounts or
concentrations that constitute or constituted a violation of Environmental Laws
that could have a Material Adverse Effect.


(f)Except as otherwise set forth on Schedule 5.09, no Loan Party has received
any written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding Hazardous Materials or compliance with
Environmental Laws with regard to any of its Unencumbered Borrowing Base
Properties or the businesses located thereon, nor does any Responsible Officer
of any Loan Party have knowledge or reason to believe that any such notice will
be received or is being threatened.


(g)No Consolidated Party is subject to any judicial proceeding or governmental
or administrative action and, to the knowledge of the Responsible Officers of
the Consolidated Parties, no such proceeding or action is threatened in writing,
under any Environmental Laws that could reasonably be expected to give rise to a
Material Adverse Effect, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Laws with respect
to the Consolidated Parties, the Unencumbered Borrowing Base Properties or, to
the knowledge of any Responsible Officer of any Consolidated Party, the
businesses located thereon that could be reasonably expected to give rise to a
Material Adverse Effect.


5.10    Insurance. The properties of the Consolidated Parties are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Consolidated Party
operates. The insurance coverage of the Consolidated Parties with respect to the
Unencumbered Borrowing Base Properties as of the Closing Date is outlined as to
carrier, policy number, expiration date, type and amount on Schedule 5.10.


5.11    Taxes. The Consolidated Parties have filed all Federal and state income
and other material tax returns and reports required to be filed, and have paid
all Federal and state income and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Consolidated Party that would, if made, have
a Material Adverse Effect. No Consolidated Party nor any Subsidiary thereof is
party to any tax sharing agreement; provided, however, that any tax protection
agreement entered into with a contributor of property to a Consolidated Party
(but only to the extent the indemnity or other obligation to such contributor
under such tax protection agreement is limited to any capital gains tax that
would be due upon a sale or other Disposition of such contributed property and
either (i) is limited to an amount that does not exceed one percent (1%) of the
total assets of such Consolidated Party or (ii) exceeds one percent (1%) but
less than five percent (5%) of the total assets of such Consolidated Party but
which indemnity is only triggered by a sale or other Disposition of such
contributed property) shall not be considered a tax sharing agreement.



    

--------------------------------------------------------------------------------




5.12    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except to the
extent that the failure to so comply would result in, or could reasonably be
expected to result in, a Material Adverse Effect. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Pension Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Consolidated Party, nothing has
occurred that would prevent or cause the loss of the tax-qualified status of any
such Pension Plan.


(b)    There are no pending or, to the best knowledge of each Consolidated
Party, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred, and neither the Consolidated Parties nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) there has been no failure to satisfy the minimum funding
standard applicable to a Pension Plan under Section 412 of the Code and
Section 302 of ERISA for any plan year, and no waiver of the minimum funding
standards applicable to a Pension Plan under Section 412 of the Code and
Section 302 of ERISA for any plan year has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
sixty percent (60%) or higher and neither the Consolidated Parties nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such Pension Plan to
drop below sixty percent (60%) as of the most recent valuation date;
(iv) neither the Consolidated Parties nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the
Consolidated Parties nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.


(d)    Neither the Consolidated Parties nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than those listed on
Schedule 5.12(d) hereto.


5.13    Subsidiaries; Equity Interests. The corporate capital and ownership
structure of the Consolidated Parties is as described in Schedule 5.13(a) (as of
the most recent update of such schedule in accordance with Section 6.02(h)
hereof). Set forth on Schedule 5.13(b) is a complete and accurate list (as of
the most recent update of such schedule in accordance with Section 6.02(h)
hereof) with respect to each Consolidated Party of (i) jurisdiction of
organization, (ii) number of ownership interests (if expressed in units or
shares) of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding ownership interests (if expressed in units or shares)
of each class owned (directly or indirectly) by the Parent

    

--------------------------------------------------------------------------------




REIT, the Borrower and their Subsidiaries, (iv) all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto and (v) an identification of which such Consolidated Parties are
Guarantors hereunder and which Unencumbered Borrowing Base Properties are owned
by each such Loan Party. The outstanding Equity Interests of the Consolidated
Parties are, to the extent applicable depending on the organizational nature of
such Person, validly issued, fully paid and non‑assessable and are owned by the
Parent REIT, the Borrower or a Subsidiary thereof (as applicable), directly or
indirectly, in the manner set forth on Schedule 5.13(b), free and clear of all
Liens (other than Permitted Liens or, in the case of the Equity Interests of the
Loan Parties, statutory Liens or Liens arising under or contemplated in
connection with the Loan Documents). Other than as set forth in Schedule 5.13(b)
(as of the most recent update of such schedule in accordance with
Section 6.02(h) hereof), no Consolidated Party (other than the Parent REIT) has
outstanding any securities convertible into or exchangeable for its Equity
Interests nor does any such Consolidated Party have outstanding any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to its Equity Interests.
The copy of the Organization Documents of each Loan Party provided pursuant to
Section 4.01(a)(iv) is a true and correct copy of each such document as of the
Closing Date, each of which is valid and in full force and effect.


5.14    Margin Regulations; Investment Company Act.


(a)    The Consolidated Parties are not engaged and will not engage, principally
or as one of their important activities, in the business of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)    None of the Consolidated Parties nor any Person Controlling such
Consolidated Parties is required to be registered as an “investment company”
under the Investment Company Act of 1940.


5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any other Consolidated Party is subject, and all other matters known
to any Responsible Officer of any Consolidated Party (other than matters of a
general economic nature), that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Consolidated Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Consolidated
Parties represent only that such information was prepared in good faith based
upon assumptions believed by the Consolidated Parties to be reasonable at the
time (it being recognized by the Lenders that projections as to future events
are not to be viewed as facts and that actual results may differ).


5.16    Compliance with Laws. Each Consolidated Party thereof is in compliance
in all material respects with the requirements of all Applicable Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Applicable Laws or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

    

--------------------------------------------------------------------------------




5.17    Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.


5.18    Intellectual Property; Licenses, Etc. The Borrower and the other
Consolidated Parties own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the knowledge of any
Responsible Officer of any Consolidated Party, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any other
Consolidated Party infringes upon any rights held by any other Person, except
for such infringements that would not have a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of any Responsible Officer of any
Consolidated Party, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


5.19    Solvency. (a) As of the Closing Date and immediately prior to the
initial Borrowing, the Borrower is Solvent, each other Loan Party is Solvent,
and the Consolidated Parties, on a consolidated basis, are Solvent, (b) as of
the date and immediately prior to each Subsidiary becoming a Guarantor pursuant
to Section 6.12, such Subsidiary is Solvent, and (c) following the initial
Borrowing, the Borrower is Solvent, each other Loan Party is Solvent, and the
Consolidated Parties, on a consolidated basis, are Solvent if the contribution
rights that each such party will have against such other parties and the
subrogation rights that each such party may have, if any, against the Borrower
are taken into account.


5.20    Casualty, Etc. None of the Unencumbered Borrowing Base Properties have
been affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.21    Labor Matters. As of the Closing Date, there are no collective
bargaining agreements or Multiemployer Plans covering the employees of any
Consolidated Party or any of their Subsidiaries. No Consolidated Party or any of
their Subsidiaries has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last year, which could (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.


5.22    REIT Status. The Parent REIT is qualified as a REIT and the Borrower is
qualified as a REIT, a partnership or a disregarded entity (in each case, for
federal income tax purposes), a TRS or a QRS, and each of their Subsidiaries
that is a corporation is either a TRS or a QRS. As of the Closing Date, the
Subsidiaries of the Parent REIT and the Borrower that are taxable REIT
subsidiaries, as such term is used in the Code, are identified on Schedule 5.22.


5.23    Unencumbered Borrowing Base Properties. Each Unencumbered Borrowing Base
Property listed in each Compliance Certificate delivered by the Borrower to the
Administrative Agent in accordance with the terms of Section 6.03(e) fully
qualifies as an Unencumbered Borrowing Base Property as of the date of such
Compliance Certificate.


5.24    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.


(a)    Each Consolidated Party and, to their knowledge, any Related Party, is in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. No Consolidated Party

    

--------------------------------------------------------------------------------




nor, to their knowledge, any Related Party is a Sanctioned Person. No Loan, use
of the proceeds of any Loan or other transactions contemplated hereby will
violate Anti-Corruption Laws or applicable Sanctions.


(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Consolidated Parties and, to their knowledge, all Related Parties
are in compliance in all material respects with the PATRIOT Act.


6.AFFIRMATIVE COVENANTS. So long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder shall not be Fully
Satisfied, the Borrower shall, and shall cause each Consolidated Party (except
where expressly limited to the Borrower or the Loan Parties, as applicable) to:


6.01    Financial Statements. Deliver to the Administrative Agent, for
distribution to the Lenders:


(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent REIT (commencing with the fiscal year ended
December 31, 2015), a consolidated balance sheet of the Consolidated Parties as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be (i) certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Parties in
accordance with GAAP, and (ii) audited and accompanied by a report and opinion
of an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and


(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent REIT (commencing with the fiscal quarter ended June 30, 2015), a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, the related consolidated statements of income or operations for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Parties in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the

    

--------------------------------------------------------------------------------




foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in clauses (a) or (b) above at
the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent
(for distribution of the same to each Lender):


(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes), and (ii) a profit and loss summary showing the operating
condition for each of the Unencumbered Borrowing Base Properties (in form and
with such detail as is reasonably satisfactory to the Administrative Agent);


(b)    if a Default exists, promptly after any request by the Administrative
Agent, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Consolidated Party by independent accountants in
connection with the accounts or books of any Consolidated Party, or any audit of
any of them, subject to applicable professional guidelines;


(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the shareholders of
the Parent REIT, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower or the Parent REIT may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(d)promptly after the furnishing thereof, copies of any report furnished to any
holder of debt securities of any Loan Party (or any Subsidiary thereof if such
debt securities are recourse (other than customary non-recourse carve outs) to
such Loan Party) pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;


(e)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;


(f)not later than five (5) Business Days after receipt thereof by any Loan
Party, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may request;



    

--------------------------------------------------------------------------------




(g)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party with respect to an
Unencumbered Borrowing Base Property with any Environmental Laws that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
Unencumbered Borrowing Base Property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Laws;


(h)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), an update to Schedules 5.06, 5.09, 5.12(d) or 5.13(a)
or (b) to the extent the information provided by any such schedules has changed
since the most recent update thereto; provided that the Borrower shall, promptly
upon the Administrative Agent’s written request therefor, provide any
information or materials requested by the Administrative Agent to confirm or
evidence the matters reflected in such updated schedules;


(i)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), copies of Smith Travel Research (STR Global) summary
STAR Reports for each Unencumbered Borrowing Base Property for the fiscal
quarter to which such financial statements relate;


(j)promptly, of any change in any public or private Debt Rating;


(k)annually, on or before December 31, written evidence of the current Debt
Ratings by any of Moody’s, S&P and/or Fitch, if such rating agency has provided
to the Parent REIT or the Borrower a private debt rating, which evidence shall
be reasonably acceptable to the Administrative Agent; and


(l)promptly, such additional information regarding the business, financial or
corporate affairs of the Loan Parties or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request (either in
its discretion or at the direction of the Required Lenders) to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on

    

--------------------------------------------------------------------------------




behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent (who shall promptly
notify each Lender):


(a)    of the occurrence of any Default;


(b)    of (i)(A) any breach or non-performance of, or any default under, a
material Contractual Obligation of any Loan Party; (B) the commencement of, or
any material development in, any litigation or proceeding affecting any Loan
Party, including pursuant to any Environmental Laws; or (C) any other matter,
which, in the case of any of clause (A), (B) or (C), individually or in the
aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Effect; and (ii) any material written dispute or any material
litigation, investigation, proceeding or suspension between the Borrower or any
Loan Party and any Governmental Authority;


(c)    of the occurrence of any ERISA Event;


(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party, including any determination by the Borrower
referred to in Section 2.08(b);


(e)    of any voluntary addition or removal of an Unencumbered Borrowing Base
Property or other event or circumstance that results in a Real Property
previously qualifying as an Unencumbered Borrowing Base Property ceasing to
qualify as such; provided that such notification shall be accompanied by an
updated Compliance Certificate with calculations showing the effect of such
addition or removal on the financial covenants contained herein; and


(f)    of any adverse changes to any insurance policy obtained by any Loan Party
with respect to or in connection with any Unencumbered Borrowing Base Property
in accordance with Section 6.15, including, without limitation, any reduction in
the amount or scope of coverage or any increase in any deductible or other
self-retention amount thereunder.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein (including, in the case of

    

--------------------------------------------------------------------------------




any notice pursuant to Section 6.03(a), a description of any and all provisions
of this Agreement and any other Loan Document that the Responsible Officers of
the Borrower believe have been breached) and stating what action the Borrower
has taken and proposes to take with respect thereto.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all of its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Consolidated Parties; and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (the commencement and continuation of which
proceedings shall suspend the collection of any such contested amount from such
Consolidated Party, and suspend the enforcement thereof against, the applicable
property), and adequate reserves in accordance with GAAP are being maintained by
such Consolidated Party and, as to any Loan Party, such claims are bonded (to
the extent requested by the Administrative Agent).


6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Applicable Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.


6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty (as to
which insurance satisfying the criteria hereunder was maintained at the time of
such casualty) excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.


6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Consolidated Party, insurance with
respect to the properties and business of the Consolidated Parties against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and, in the case of
insurance maintained by the Loan Parties, providing for not less than thirty
(30) days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.


6.08    Compliance with Laws and Contractual Obligations. Comply in all material
respects with the requirements of all Applicable Laws (including without
limitation, Anti-Corruption Laws and applicable Sanctions), all Contractual
Obligations and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Applicable Laws, Contractual Obligation or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.



    

--------------------------------------------------------------------------------




6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of each Consolidated Party.


6.10    Inspection Rights. Permit representatives of the Administrative Agent to
visit and inspect any property of any Loan Party, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (provided that the Borrower may, if it so
chooses, be present at or may participate in any such discussions), at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to such Loan Party with the costs and
expenses of the Administrative Agent being for its own account if no Event of
Default then exists; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.


6.11    Use of Proceeds. Use the proceeds of the Loans for working capital,
capital expenditures and other general corporate purposes (including, without
limitation, property acquisitions and Restricted Payments not prohibited under
Section 7.06) not in contravention of any Applicable Laws or of any Loan
Document.


6.12    Additional Guarantors. Unless such Subsidiary is not required to become
a Guarantor pursuant to Section 6.13, notify the Administrative Agent at the
time that any Person becomes a Subsidiary of the Borrower, another Loan Party or
DC Hotel Trust (other than, in each case, a Non-Guarantor Subsidiary), and
promptly thereafter (and in any event within thirty (30) days or such longer
period as the Administrative Agent may agree in writing), cause such Person to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of this Agreement, a Joinder Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in
Section 4.01(a)(iii), 4.01(a)(iv), 4.01(a)(vi) and 4.01(a)(vii), together with a
favorable opinion of counsel of such Person, all such documentation and opinion
to be in form, content and scope reasonably satisfactory to the Administrative
Agent.


6.13    Release of Guarantors. If the Parent REIT achieves at least two (2)
Investment Grade Ratings, then, at the written request of the Borrower, the
Guarantors (other than the Parent REIT) shall be released and discharged from
all obligations (accrued or unaccrued) hereunder (other than those that
expressly survive termination hereof), provided that any Subsidiary of the
Borrower, another Loan Party or DC Hotel Trust (other than, in each case, a
Non-Guarantor Subsidiary) that (a) owns or ground leases any Real Property that
qualifies as an Unencumbered Borrowing Base Property and (b) is liable for any
recourse Indebtedness (whether secured or unsecured, and including any guarantee
obligations in respect of indentures or otherwise) shall nonetheless be required
to be a Guarantor hereunder in order for each Real Property owned or ground
leased by such Subsidiary to be treated as an Unencumbered Borrowing Base
Property.


6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution or
acknowledgment thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

    

--------------------------------------------------------------------------------




6.15    Additional Insurance Requirements for Unencumbered Borrowing Base
Properties.


(a)    Obtain and maintain, with respect to each Unencumbered Borrowing Base
Property (or cause the applicable TRS that is party to any Lease regarding each
such Unencumbered Borrowing Base Property to obtain and maintain), at its (or
their) sole expense the following:


(i)property insurance with respect to all insurable property located at or on or
constituting a part of such Unencumbered Borrowing Base Property, against loss
or damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in “Special Form” (also known as
“all-risk”) coverage and against any and all acts of terrorism (to the extent
commercially available) and such other insurable hazards as the Administrative
Agent may require, in an amount not less than one hundred percent (100%) of the
full replacement cost, including the cost of debris removal, without deduction
for depreciation and sufficient to prevent the applicable Loan Parties and the
Administrative Agent from becoming a coinsurer, such insurance to be in
“builder’s risk” completed value (non reporting) form during and with respect to
any construction on or with respect to such Unencumbered Borrowing Base
Property;


(ii)if and to the extent any portion of any of the improvements are, under the
Flood Disaster Protection Act of 1973 (“FDPA”), as it may be amended from time
to time, in a Special Flood Hazard Area, within a Flood Zone designated A or V
in a participating community, a flood insurance policy in an amount required by
the Administrative Agent, but in no event less than the amount sufficient to
meet the requirements of Applicable Laws and the FDPA, as such requirements may
from time to time be in effect;


(iii)general liability insurance, on an “occurrence” basis, against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, for the benefit of the applicable Loan Party as named insured and the
Administrative Agent as additional insured;


(iv)statutory workers’ compensation insurance with respect to any work on or
about such Unencumbered Borrowing Base Property (including employer’s liability
insurance, if required by the Administrative Agent), covering all employees of
the applicable Loan Party and/or its applicable Subsidiaries and any contractor;


(v)if there is a general contractor, commercial general liability insurance,
including products and completed operations coverage, and in other respects
similar to that described in clause (iv) above, for the benefit of the general
contractor as named insured and the applicable Loan Party and the Administrative
Agent as additional insureds, in addition to statutory workers’ compensation
insurance with respect to any work on or about the premises (including
employer’s liability insurance, if required by the Administrative Agent),
covering all employees of the general contractor and any contractor; and


(vi)such other insurance (and related endorsements) as may from time to time be
required by the Administrative Agent (including but not limited to soft cost
coverage, automobile liability insurance, business interruption insurance or
delayed rental insurance, boiler and machinery insurance, earthquake insurance
(if then customarily carried by owners of premises similarly situated), wind
insurance, sinkhole coverage, and/or permit to occupy endorsement) and against
other insurable hazards or casualties which at the time are

    

--------------------------------------------------------------------------------




commonly insured against in the case of premises similarly situated, due regard
being given to the height, type, construction, location, use and occupancy of
buildings and improvements.


(b)    All insurance policies obtained by any Loan Party with respect to or in
connection with any Unencumbered Borrowing Base Property shall be issued and
maintained by insurers, in amounts, with deductibles, limits and retentions, and
in forms satisfactory to the Administrative Agent, and shall require not less
than thirty (30) days’ prior written notice to the Administrative Agent of any
cancellation of coverage.


(c)    All insurance companies providing coverage pursuant to clause (a) of this
Section 6.15 or any other general coverage required pursuant to any Loan
Documents must be licensed to do business in the state in which the applicable
Unencumbered Borrowing Base Property is located and must have an A.M. Best
Company financial and performance ratings of A-:IX or better.


(d)    All insurance policies maintained, or caused to be maintained, by any
Loan Party or its applicable Subsidiaries with respect to any Unencumbered
Borrowing Base Property, except for general liability insurance, shall provide
that each such policy shall be primary without right of contribution from any
other insurance that may be carried by such Loan Party or its applicable
Subsidiaries or the Administrative Agent and that all of the provisions thereof,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured.


(e)    If any insurer which has issued a policy of title, hazard, liability or
other insurance required pursuant to this Section 6.15 or any other provision of
any Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any debtor relief law, or if in
Administrative Agent’s opinion the financial responsibility of such insurer is
or becomes inadequate, such Loan Party shall, in each instance promptly upon its
discovery thereof or upon the request of the Administrative Agent therefor, and
at the Loan Party’s expense, promptly obtain and deliver (or cause to be
obtained and delivered) to the Administrative Agent a like policy (or, if and to
the extent permitted by the Administrative Agent, acceptable evidence of
insurance) issued by another insurer, which insurer and policy meet the
requirements of this Section 6.15 or any other provision of any Loan Document,
as the case may be.


(f)    A copy of the original policy and such evidence of insurance as may be
acceptable to the Administrative Agent shall be delivered to the Administrative
Agent with all premiums fully paid current, and each renewal or substitute
policy (or evidence of insurance) shall be delivered to the Administrative
Agent, with all premiums fully paid current, at least ten (10) Business Days
before the termination of the policy it renews or replaces. The applicable Loan
Party shall pay (or cause to be paid) all premiums on policies required
hereunder as they become due and payable and promptly deliver to the
Administrative Agent evidence satisfactory to the Administrative Agent of the
timely payment thereof.


(g)    If any loss occurs at any time when the applicable Loan Party has failed
to perform the covenants and agreements set forth in this Section 6.15 with
respect to any insurance payable because of loss sustained to any part of the
premises whether or not such insurance is required by the Administrative Agent,
then the Administrative Agent shall nevertheless be entitled to the benefit of
all insurance covering the loss and held by or for the applicable Loan Party, to
the same extent as if it had been made payable to the Administrative Agent.



    

--------------------------------------------------------------------------------




(h)    Each Loan Party shall at all times comply (and shall cause each
applicable TRS to comply) in all material respects with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting any
Unencumbered Borrowing Base Property.


6.16    PATRIOT Act Compliance. The Borrower shall, and shall cause each
Subsidiary to, provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the PATRIOT
Act.


7.    NEGATIVE COVENANTS. So long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder shall not be Fully
Satisfied, the Loan Parties shall not, nor shall they permit any other
Consolidated Party (except where expressly limited to the Borrower or the Loan
Parties, as applicable), directly or indirectly, to:


7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any
property, assets or revenues of any Consolidated Party, whether now owned or
hereafter acquired, other than the following (collectively, the “Permitted
Liens”):
(a)    Liens that secure the Obligations;


(b)    Liens that secure Indebtedness of the Consolidated Parties on a pari
passu basis with the Lien described in Section 7.01(a);


(c)    Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);


(d)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;


(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(h)    easements, rights-of-way, restrictions and other similar encumbrances
affecting any Real Property owned by any Loan Party which, in the aggregate, are
not substantial in amount, and

    

--------------------------------------------------------------------------------




which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and which, with respect to Unencumbered
Borrowing Base Properties, have been reviewed and approved by the Administrative
Agent (such approval to be in the reasonable judgment of the Administrative
Agent);


(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);


(j)    the interests of any ground lessor under an Eligible Ground Lease and the
interests of any TRS under a lease of any Unencumbered Borrowing Base Property;


(k)    Liens on any assets (other than any Unencumbered Borrowing Base Property
and related assets) securing Indebtedness permitted by Section 7.03(f),
including Liens on such Real Property existing at the time such Real Property is
acquired by the applicable Loan Party or any Non-Guarantor Subsidiary;


(l)    Liens on the Equity Interests of any Non-Guarantor Subsidiary; provided,
no such Liens shall be permitted with respect to the Equity Interests of
Pebblebrook Hotel Lessee, any entity which is the lessee with respect to an
Unencumbered Borrowing Base Property or the direct or indirect parent thereof;


(m)other Liens on assets (other than Unencumbered Borrowing Base Properties)
securing claims or other obligations of the Loan Parties and their Subsidiaries
(other than Indebtedness) in amounts not exceeding $5,000,000 in the aggregate;
and


(n)any interest of title of a lessor under, and Liens arising from or evidenced
by protective UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, operating leases permitted
hereunder.


7.02    Investments. Make any Investments, except:


(a)    Investments by the Consolidated Parties (other than by the Parent REIT)
in (i) Unencumbered Borrowing Base Properties, and (ii) other real properties
that are fully-developed, open and operating income-producing “luxury,” “upper
upscale” or “upscale” full or select service hotels, with all material approvals
from each Governmental Authority required in connection with the lawful
operation of such hotels, and which real properties shall, upon the making of
such Investments, be wholly owned by such Consolidated Party;


(b)    Investments held by the Borrower or such Loan Party or other Subsidiary
in the form of cash or cash equivalents;


(c)    Investments existing as of the Closing Date and set forth in
Schedule 5.08(c);


(d)    Advances to officers, directors and employees of the Borrower, the Loan
Parties and other Subsidiaries in aggregate amounts not to exceed (i) $500,000
at any time outstanding for employee relocation purposes, and (ii) $100,000 at
any time outstanding for travel, entertainment, and analogous ordinary business
purposes;



    

--------------------------------------------------------------------------------




(e)    Investments of (i) the Borrower in any Guarantor (including
(A) Investments by the Borrower in any private REIT, so long as Borrower owns
one hundred percent (100%) of the “common” Equity Interests in such private REIT
and (B) Investments by the Borrower in a Guarantor in the form of an
intercompany loan), (ii) any Guarantor in the Borrower or in another Guarantor
(including Investments by a Guarantor in the Borrower or in another Guarantor in
the form of an intercompany loan), and (iii) the Borrower, any Guarantor or any
Non-Guarantor Subsidiary in Non-Guarantor Subsidiaries (including Investments by
the Borrower, any Guarantor or any Non-Guarantor Subsidiary in a Non-Guarantor
Subsidiary in the form of an intercompany loan) that own, directly or
indirectly, and operate Real Properties that are fully-developed, open and
operating income-producing “luxury,” “upper upscale” or “upscale” full or select
service hotels, with all material approvals from each Governmental Authority
required in connection with the lawful operation of such hotels; provided,
notwithstanding the foregoing or any other provision herein or in any other Loan
Document to the contrary, the Parent REIT shall not own any Equity Interests in
any Person other than the Borrower and DC Hotel Trust;


(f)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(g)    Guarantees permitted by Section 7.03;


(h)    Other Investments of the Borrower and its Subsidiaries in:


(i)Real properties consisting of undeveloped or speculative land (valued at cost
for purposes of this clause (h)) with an aggregate value not greater than five
percent (5%) of Consolidated Total Asset Value and which real properties shall,
upon the making of such Investments, be wholly owned by the Borrower or such
Subsidiary;


(ii)Incoming-producing real properties (other than hotels or similar hospitality
properties) (valued at cost for purposes of this clause (h)) with an aggregate
value not greater than ten percent (10%) of Consolidated Total Asset Value and
which real properties shall, upon the making of such Investments, be wholly
owned by the Borrower or such Subsidiary;


(iii)Development/Redevelopment Properties (valued at cost for purposes of this
clause (h); provided that all costs and expenses associated with all existing
development activities with respect to such Development/Redevelopment Properties
(budget to completion) shall be included in determining the aggregate Investment
of the Borrower or such Subsidiary with respect to such activities) with an
aggregate value not greater than fifteen percent (15%) of Consolidated Total
Asset Value and which Development/Redevelopment Properties shall, upon the
making of such Investments, be wholly owned by the Borrower or such Subsidiary
and;


(iv)Unconsolidated Affiliates (valued at cost for purposes of this clause (h))
with an aggregate value not greater than twenty percent (20%) of Consolidated
Total Asset Value;



    

--------------------------------------------------------------------------------




(v)mortgage or real estate-related loan assets (valued at cost for purposes of
this clause (h)) with an aggregate value not greater than fifteen percent (15%)
of Consolidated Total Asset Value; and


(vi)Equity Interests (including preferred Equity Interests) in any Person (other
than any Affiliate of the Borrower) (valued at cost for purposes of this
clause (h)) with an aggregate value not greater than fifteen percent (15%) of
Consolidated Total Asset Value;
provided, however, that the collective aggregate value of the Investments owned
pursuant to items (i) through (vi) of this clause (h) above shall not at any
time exceed thirty-five percent (35%) of Consolidated Total Asset Value;
(vii)Investments in fixed or capital assets to the extent not prohibited under
Section 7.12; and


(i)    Investments in any Person as a result of any merger or consolidation
completed in compliance with Section 7.04.


7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


(a)    Indebtedness under the Loan Documents;


(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;


(c)    Guarantees of (i) the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor, (ii) the Parent REIT or the Borrower, in respect of Indebtedness
otherwise permitted hereunder of any Non-Guarantor Subsidiary if, in the case of
any Guarantee pursuant to this clause (ii), (x) no Default shall exist
immediately before or immediately after the making of such Guarantee, and
(y) there exists no violation of the financial covenants hereunder on a Pro
Forma Basis after the making of such Guarantee, and (iii) Non-Guarantor
Subsidiaries made in the ordinary course of business;


(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;


(e)    unsecured Indebtedness in the form of trade payables incurred in the
ordinary course of business;



    

--------------------------------------------------------------------------------




(f)    Indebtedness of any Loan Party or Non-Guarantor Subsidiary incurred or
assumed after the date hereof that is either unsecured or is secured by Liens on
any assets of such Loan Party (other than any Unencumbered Borrowing Base
Property) or of such Non-Guarantor Subsidiary; provided, such Indebtedness shall
be permitted under this Section 7.03(f) only if: (i) no Default shall exist
immediately before or immediately after the incurrence or assumption of such
Indebtedness, and (ii) there exists no violation of the financial covenants
hereunder on a Pro Forma Basis after the incurrence or assumption of such
Indebtedness; and


(g)    Indebtedness consisting of intercompany loans permitted under
Section 7.02(e).


7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for Dispositions
permitted under Section 7.05 (other than under Section 7.05(e)) or except that,
so long as no Default exists or would result therefrom:


(a)    any Guarantor may merge with the Borrower or any other Guarantor,
provided that when any Guarantor is merging with the Borrower, the Borrower
shall be the continuing or surviving Person;


(b)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party; and


(c)    (i) any Non-Guarantor Subsidiary may merge with any other Person or
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any other Person; provided such merger or Disposition shall be
permitted under this Section 7.04(c)(i) only if there exists no violation of the
financial covenants hereunder on a Pro Forma Basis after such merger or
Disposition, and (ii) any Non-Guarantor Subsidiary may merge with a Loan Party;
provided that the Loan Party shall be the continuing or surviving Person.


7.05    Dispositions. Make any Disposition of any assets or property, except:


(a)    Dispositions in the ordinary course of business (other than those
Dispositions permitted under clause (b) of this Section 7.05), so long as (i) no
Default shall exist immediately before or immediately after such Disposition,
and (ii) the Consolidated Parties will be in compliance, on a Pro Forma Basis
following such Disposition, with (x) the covenants set forth in Sections 7.01,
7.02, 7.03, and 7.11 of this Agreement, (y) all restrictions on Outstanding
Amounts contained herein, and (z) the requirements of Section 1.06 (in the case
of any Disposition with respect to an Unencumbered Borrowing Base Property), in
each case as demonstrated by a Compliance Certificate with supporting
calculations delivered to the Administrative Agent on or prior to the date of
such Disposition showing the effect of such Disposition;


(b)    Any of the following:
(i)    Dispositions of obsolete, surplus or worn out property or other property
not necessary for operations, whether now owned or hereafter acquired, in the
ordinary course of business and for no less than fair market value;


(ii)    Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property

    

--------------------------------------------------------------------------------




or (B) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property, in each case in the ordinary course
of business and for no less than fair market value;


(iii)    Dispositions of inventory and Investments of the type described in
Section 7.02(b) and (c) in the ordinary course of business;


(iv)    leases of Real Property (other than any Unencumbered Borrowing Base
Property) and personal property assets related thereto to any TRS; and


(v)    in order to resolve disputes that occur in the ordinary course of
business, the Borrower and any Subsidiary of Borrower may discount or otherwise
compromise, for less than the face value thereof, notes or accounts receivable;


(c)    Dispositions of property by any Loan Party to the Borrower or to another
Loan Party;
(d)    Dispositions permitted by Section 7.04; and


(e)    Any other Disposition approved in writing by the Administrative Agent and
the Required Lenders.


Notwithstanding the foregoing provisions of this Section 7.05, no Loan Party
shall sell or make any other Disposition of assets or property that will have
the effect of causing such Loan Party (or any other Loan Party) to become liable
under any tax protection or tax sharing agreement if the amount of such
liability would exceed an amount equal to one percent (1%) of the total assets
of such Loan Party without the prior written consent of the Administrative
Agent.
7.06    Restricted Payments.


(a)    Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:


(i)    so long as no Event of Default shall exist at the time of such Restricted
Payment or would result therefrom, each Subsidiary may make Restricted Payments
to the Borrower, the Guarantors and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;


(ii)    so long as no Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, the Borrower and each Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other common Equity Interests of such Person;


(iii)    so long as no Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, the Borrower and each Subsidiary
may purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests; and

    

--------------------------------------------------------------------------------




(iv)    so long as no Acceleration shall have occurred, each TRS may make
Restricted Payments to its TRS parent entity to the extent necessary to pay any
tax liabilities then due (after taking into account any losses, offsets and
credits, as applicable); provided that any such Restricted Payments by a TRS
shall only be made after it has paid all of its operating expenses currently due
or anticipated within the current month and next following month;


(b)    Notwithstanding the foregoing, the Loan Parties shall be permitted to
make Restricted Payments of the type and to the extent permitted pursuant to
Section 7.11(g) of this Agreement.


7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.


7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any Guarantor or between and
among any Guarantors, or between and among any Loan Party and the TRS or any
manager engaged to manage one or more Unencumbered Borrowing Base Properties (if
applicable).


7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a)(i) limits the ability of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) limits the
ability of any Subsidiary to Guarantee the Indebtedness of the Borrower other
than (A) any requirement for the grant of a Guarantee in favor of the holders of
any Unsecured Indebtedness that is equal and ratable to the Guarantee set forth
in Section 11 or (B) in connection with a property-specific financing involving
a Non-Guarantor Subsidiary as the borrower or (iii) constitutes a Negative
Pledge; provided, however, that clauses (ii) and (iii) shall not prohibit any
Negative Pledge incurred or provided in favor of any holder of Indebtedness in
respect of (A) capital leases, Synthetic Lease Obligations and purchase money
obligations for fixed or capital assets permitted hereunder, or (B) a
property-specific financing involving only a Non-Guarantor Subsidiary as the
borrower, in each case solely to the extent any such Negative Pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person other than any requirement for the
grant of a Lien in favor of the holders of any Unsecured Indebtedness of an
equal and ratable Lien in connection with a pledge of any property or asset to
secure the Obligations.


7.10    Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.


7.11    Financial Covenants.


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to,
as of the last day of any fiscal quarter, exceed 6.5 to 1.0; provided that,
notwithstanding the foregoing, once during the term of this Agreement, the
Consolidated Leverage Ratio as of the last day of up to

    

--------------------------------------------------------------------------------




two (2) consecutive fiscal quarters, may exceed 6.5 to 1.0 but not exceed 7.0 to
1.0 so long as (i) no Default has occurred and is continuing and (ii) the
Applicable Margin shall be increased as set forth in clause (c) of the
definition thereof.


(b)    Consolidated Recourse Secured Indebtedness Limitation. Permit
Consolidated Recourse Secured Indebtedness to, at any time, exceed an amount
equal to five percent (5%) of Consolidated Total Asset Value.


(c)    Consolidated Secured Debt Limitation. Permit Consolidated Secured Debt
to, at any time, exceed an amount equal to forty-five percent (45%) of
Consolidated Total Asset Value.


(d)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter, to be less than
1.50 to 1.0.


(e)    Consolidated Unsecured Interest Coverage Ratio. Permit the Consolidated
Unsecured Interest Coverage Ratio, as of the last day of any fiscal quarter, to
be less than 2.0 to 1.0.


(f)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth,
as of the last day of any fiscal quarter, to be less than the sum of
(i) $1,228,392,000 plus (ii) seventy-five percent (75%) of the Net Proceeds of
all Equity Issuances by the Consolidated Parties after June 30, 2014.


(g)    Restricted Payments. Permit, for any fiscal year of the Consolidated
Parties, the amount of Restricted Payments (excluding Restricted Payments
payable solely in the common stock or other common Equity Interests of the
Parent REIT or the Borrower) made by the Consolidated Parties to the holders of
their Equity Interests (excluding any such holders of Equity Interests which are
Loan Parties) during such period to exceed the FFO Distribution Allowance for
such period; provided that, to the extent no Event of Default then exists or
will result from such Restricted Payments (or if an Event of Default then exists
or will result from such Restricted Payments, then so long as no Acceleration
shall have occurred), each Loan Party and each other Subsidiary (including
Pebblebrook Hotel Lessee) shall be permitted to make Restricted Payments to the
Borrower and the Borrower shall be permitted to make Restricted Payments to
Parent REIT, in each case to permit the Parent REIT to make Restricted Payments
to the holders of the Equity Interests in the Parent REIT to the extent
necessary to maintain Parent REIT’s status as a REIT and as necessary to pay any
special or extraordinary tax liabilities then due (after taking into account any
losses, offsets and credits, as applicable) on capital gains attributable to
Parent REIT. In addition, so long as no Acceleration shall have occurred, each
TRS may make Restricted Payments to its parent entity to the extent necessary to
pay any Tax then due in respect of the income of such TRS.


The financial covenants in this Section 7.11 shall be tested (on a Pro Forma
Basis) and certified to by the Borrower in connection with each Borrowing.
7.12    Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset other than normal replacements and maintenance which are properly
charged to current operations and other reasonable and customary capital
expenditures made in the ordinary course of the business of the Parent REIT and
its Subsidiaries.


7.13    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year, except with
the written consent of the Administrative Agent.

    

--------------------------------------------------------------------------------






7.14    Ownership of Subsidiaries; Certain Real Property Assets. Notwithstanding
any other provisions of this Agreement to the contrary, (a) permit any Person
(other than the Parent REIT, the Borrower, any other Loan Party or a private
REIT) to own any Equity Interests of any Unencumbered Borrowing Base Entity,
except to qualify directors where required by Applicable Laws, (b) permit any
Loan Party that owns an Unencumbered Borrowing Base Property to issue or have
outstanding any shares of preferred Equity Interests, (c) permit, create, incur,
assume or suffer to exist any Lien on any Equity Interests owned by the Borrower
or any Loan Party of (i) any Loan Party or (ii) any TRS that leases an
Unencumbered Borrowing Base Property or is the direct or indirect parent of any
such TRS, (d) permit DC Hotel Trust to directly own or acquire any Real Property
assets; provided that this clause (d) of Section 7.14 shall not prohibit DC
Hotel Trust from owning or acquiring any Equity Interests in any Subsidiary that
owns any Real Property assets, (e) permit the Borrower to own less than
ninety-nine percent (99%) of the outstanding common Equity Interests in
Pebblebrook Hotel Lessee, or (f) permit the Parent REIT to own Equity Interests
in any Person other than the Borrower and DC Hotel Trust.


7.15    Leases. Permit any Loan Party to enter into, terminate, cancel, amend,
restate, supplement or otherwise modify any Material Lease relating to any
Unencumbered Borrowing Base Property; provided that (i) such Unencumbered
Borrowing Base Property may be subject to an Eligible Ground Lease entered into
in accordance with and subject to the requirements of this Agreement, (ii) the
applicable Unencumbered Borrowing Base Entity may lease such Unencumbered
Borrowing Base Property owned (or ground leased) by it to a TRS pursuant to a
form of Lease acceptable to the Administrative Agent, in its reasonable
discretion, and (iii) the applicable Unencumbered Borrowing Base Entity or the
applicable TRS (if any) may enter into, terminate, cancel, amend, restate,
supplement or otherwise modify any Material Lease relating to such Unencumbered
Borrowing Base Property (including any Lease between such Unencumbered Borrowing
Base Entity and such TRS respecting any Unencumbered Borrowing Base Property) to
the extent that the entry into, termination, cancellation, amendment,
restatement, supplement or modification is not reasonably likely to, in the
aggregate with any other then-existing conditions or circumstances, have a
Material Adverse Effect.


7.16    Sale Leasebacks
. Permit any Loan Party to enter into any Sale and Leaseback Transaction with
respect to any Unencumbered Borrowing Base Property.
7.17    Sanctions
. The Borrower will not request any Loan, and the Borrower shall not use, and
the Borrower shall not make available to its Subsidiaries and its or their
respective directors, officers, employees and agents, the proceeds of any Loan
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (b) in any manner that would result in
the violation of any applicable Sanctions.
8.    EVENTS OF DEFAULT AND REMEDIES
    
8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within three (3) days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five (5) days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

    

--------------------------------------------------------------------------------




(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a),
6.10, 6.11, 6.12, 6.15 or Section 7, or any Guarantor fails to perform or
observe any term, covenant or agreement contained in Section 11 hereof; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) Borrower’s actual
knowledge of such failure or (ii) Borrower’s receipt of notice as to such
failure from the Administrative Agent or any Lender; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)    Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails to
make any payment when due after giving effect to any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any of its Subsidiaries is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Loan Party or any of its
Subsidiaries is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or


(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

    

--------------------------------------------------------------------------------






(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or
    
(h)    Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) one or more final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
    
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind in writing any provision of any Loan Document; or


(k)    Change of Control. There occurs any Change of Control; or


(l)    REIT or QRS Status. The Parent REIT shall, for any reason, lose or fail
to maintain its status as a REIT or the Borrower shall, for any reason, lose or
fail to maintain its status as any of the following: a REIT, a partnership or a
disregarded entity (in each case, for federal income tax purposes), a TRS or a
QRS; or


(m)    Management and Franchise Agreements. There occurs a monetary or material
default under a management or franchise agreement with respect to an
Unencumbered Borrowing Base Property (which material default shall include any
default which would permit the manager or franchisor under any such management
or franchise agreement to terminate such management or franchise agreement or
would otherwise result in a material increase of the obligations of the Borrower
or such Subsidiary of the Borrower that is a party to such management or
franchise agreement) and such default is not remedied prior to the date which is
the later of (i) the earlier of (A) if no other Default exists, sixty (60) days
from the occurrence of the event or condition which caused, led to, or resulted
in such default, or (B) the date that a Default (other than the subject Default

    

--------------------------------------------------------------------------------




relative to such management or franchise agreement) occurs and (ii) the last day
of the cure period provided in such management or franchise agreement (as
applicable).


8.02    Remedies Upon Event of Default. If any Event of Default exists, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions (any such action, an
“Acceleration”):


(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.13, be
applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 3) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender) and amounts payable
under Section 3), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Indebtedness of any Loan Party under Swap Contracts
that are entered into by any Loan Party with any Lender or its Affiliate as a
counterparty with respect to the Loans, ratably among the Lenders in proportion
to the respective amounts described in this clause Fourth held by them; and

    

--------------------------------------------------------------------------------




Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to the Obligations otherwise set forth in this Section 8.03.
9.    ADMINISTRATIVE AGENT


9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints PNC Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 9 are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default then exists;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and



    

--------------------------------------------------------------------------------




(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.



    

--------------------------------------------------------------------------------




9.06    Resignation or Removal of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the approval of the Borrower
(such approval not to be unreasonably withheld; provided that if a Default shall
exist at the time, no approval of the Borrower shall be required), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof or in the case of fraud,
misappropriation of funds or the commission of illegal acts by the
Administrative Agent or where the Administrative Agent has been grossly
negligent in performing (or failing to perform) its obligations hereunder or
under any other Loan Document in any material respect, the Required Lenders
(excluding the vote of the Administrative Agent, in its capacity as a Lender, as
more particularly set forth in the proviso to the this sentence) may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the approval of
the Borrower (such approval not to be unreasonably withheld; provided that if a
Default shall exist at the time, no approval of the Borrower shall be required),
appoint a successor; provided, however, that to the extent the Administrative
Agent being replaced pursuant to this Section 9.06 is also a Lender, such Person
shall not be permitted to vote in connection with the removal of the
Administrative Agent and appointment of a successor Administrative Agent
pursuant to this paragraph of Section 9.06. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
Notwithstanding the terms of the Fee Letter, if the Administrative Agent resigns
or is removed pursuant to this Section 9.06, then such Person shall not be
entitled to receive an administrative agency fee that would otherwise become due
and payable subsequent to such resignation or removal.
    
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or

    

--------------------------------------------------------------------------------




removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9). The fees payable by
the Borrower to a successor Administrative Agent shall be agreed upon between
the Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.


9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers or other agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.


9.09    Administrative Agent May File Proofs of Claim
. In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

    

--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.10    Guaranty Matters. Each of the Lenders (including each Lender in its
capacity as a potential Hedge Bank) irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under Section 11 hereof if such Person ceases to be required to be a
Guarantor pursuant to the terms hereof.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under Section 11 hereof pursuant to this Section 9.10. In
each case as specified in this Section 9.10, the Administrative Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as Borrower may reasonably request to evidence the release of such
Guarantor from its obligations hereunder, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.
10.    MISCELLANEOUS
10.1    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


(a)    waive any condition set forth in Sections 4.01(a), (b) or (c) or, in the
case of the initial Borrowing, Section 4.02, without the written consent of each
Lender;


(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;


(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;


(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Margin that
would result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;


(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;



    

--------------------------------------------------------------------------------




(f)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender; or (ii) the definition of “Required Lenders”
without the written consent of each Lender;


(g)    release, without the written consent of each Lender, all or substantially
all of the value of the guaranty under Section 11 hereof, except to the extent
the release of any Guarantor is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or


(h)    impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent of the
Required Lenders;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more additional term loan facilities to this Agreement subject
to the limitations in Section 2.12 and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
If any Lender is a Non-Consenting Lender, then the Borrower may replace such
Non-Consenting Lender in accordance with Section 10.13.
10.02    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail;
provided however, that any notice sent by electronic mail must also be sent by
one

    

--------------------------------------------------------------------------------




(1) of the other methods set forth in this subsection (a) (other than facsimile)
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(viii)if to any Loan Party or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and
(ix)if to any other Lender, to the address(es), facsimile number(s), electronic
mail address(es) or telephone number(s) specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS

    

--------------------------------------------------------------------------------




OR THE PLATFORM. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Laws, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies; Enforcement
. No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Applicable Laws.

    

--------------------------------------------------------------------------------






Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of the
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.4    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay, on the Closing Date and
thereafter within five (5) Business Days after written demand, (i) all
reasonable and documented out‑of‑pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out‑of‑pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans. For the avoidance of doubt, this Section shall not provide any right to
payment with respect to increases in taxes or costs and expenses related solely
to such increases in taxes.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations

    

--------------------------------------------------------------------------------




hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Laws, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages

    

--------------------------------------------------------------------------------




resulting from the gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.


10.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

    

--------------------------------------------------------------------------------




(i)    Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the Commitments is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default then exists, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default exists at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender or (2) any Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting

    

--------------------------------------------------------------------------------




Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Laws without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender

    

--------------------------------------------------------------------------------




hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.11 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

    

--------------------------------------------------------------------------------




(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


10.7    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.12(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
written information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Laws, including
United States Federal and state securities laws.
10.08    Right of Setoff. If an Event of Default exists, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after written notice to the Administrative Agent, to the fullest extent
permitted by Applicable Laws, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the

    

--------------------------------------------------------------------------------




account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Laws (the “Maximum Rate”). If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.



    

--------------------------------------------------------------------------------




10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.


10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01 and 3.04) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with Applicable Laws; and


(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).



    

--------------------------------------------------------------------------------




(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LAWS. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



    

--------------------------------------------------------------------------------




10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders, are arm’s-length commercial transactions between the Borrower ,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, the Arrangers nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by Applicable Laws, each of the Borrower and the other
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.


10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature” and words of like import in or related
to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, and the Administrative
Agent or any Lender may store the electronic image of this Agreement and the
Loan Documents in its electronic form and then destroy the paper original as
part of such Person’s normal business practices, with the electronic image
deemed to be an original to the extent and as provided for in any Applicable
Laws, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act;
provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


10.18    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender

    

--------------------------------------------------------------------------------




requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.


10.19    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


11.    GUARANTY


11.01    The Guaranty.


(a)    Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.


(b)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.


11.02    Obligations Unconditional. The obligations of the Guarantors under
Section 11.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by Applicable Laws, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 11.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 11 until
such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto have expired or been terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by Applicable Laws, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

    

--------------------------------------------------------------------------------






(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;


(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;


(d)    any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or


(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of Borrowings that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.
11.03    Reinstatement. Neither the Guarantors’ obligations hereunder nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower, by reason of the
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of the Guarantors under this Section 11 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings pursuant to any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Guaranteed Obligations on demand for all reasonable out-of-pocket costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other outside counsel incurred by the Administrative Agent) incurred by
the Administrative Agent or such holder of Guaranteed Obligations in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.


11.04    Certain Waivers. Each Guarantor acknowledges and agrees that (a) the
guaranty given hereby may be enforced without the necessity of resorting to or
otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse

    

--------------------------------------------------------------------------------




against the Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against the Borrower or any other Person (including any
co‑guarantor) or pursuit of any other remedy or enforcement any other right and
(c) nothing contained herein shall prevent or limit action being taken against
the Borrower hereunder, under the other Loan Documents or the other documents
and agreements relating to the Guaranteed Obligations or from foreclosing on any
security or collateral interests relating hereto or thereto, or from exercising
any other rights or remedies available in respect thereof, if neither the
Borrower nor the Guarantors shall timely perform their obligations, and the
exercise of any such rights and completion of any such foreclosure proceedings
shall not constitute a discharge of the Guarantors’ obligations hereunder unless
as a result thereof, the Guaranteed Obligations shall have been paid in full and
the commitments relating thereto shall have expired or been terminated, it being
the purpose and intent that the Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.


11.05    Remedies. The Guarantors agree that, to the fullest extent permitted by
Applicable Laws, as between the Guarantors, on the one hand, and the
Administrative Agent and the holders of the Guaranteed Obligations, on the other
hand, the Guaranteed Obligations may be declared to be forthwith due and payable
as provided in Section 8.02 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.02) for purposes of
Section 11.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 11.01.


11.06    Rights of Contribution. The Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor in accordance with Applicable
Laws. Such contribution rights shall be subordinate and subject in right of
payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated.


11.07    Guaranty of Payment; Continuing Guaranty. The guarantee in this
Section 11 is a guaranty of payment and performance, and not merely of
collection, and is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising.


11.08    Keepwell. At the time the Guaranteed Obligations of any Specified Loan
Party become effective with respect to any Swap Obligation, each Loan Party that
is a Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Agreement and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

    

--------------------------------------------------------------------------------




Remainder of Page Intentionally Left Blank.
Signature Pages Follow.



    

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of
 
the date first above written.
 
 
 
 
 
 
 
 
BORROWER:
PEBBLEBROOK HOTEL, L.P., a Delaware
 
 
 
limited partnership
 
 
 
 
 
 
 
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
 
 
 
Maryland Real Estate Investment Trust,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
 
Title:
Executive Vice President
 
 
 
 
and Chief Financial Officer
 
 
 
 
 
 
 
GUARANTORS:
PEBBLEBROOK HOTEL TRUST, a
 
 
 
Maryland Real Estate Investment Trust
 
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
Executive Vice President
 
 
 
 
and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
HUSKIES OWNER LLC, a Delaware limited
 
 
 
liability company
 
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GATOR OWNER LLC, a Delaware limited
 
 
 
liability company
 
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
Vice President and Secretary
 




Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------




 
 
BLUE DEVILS OWNER LLC, a Delaware
 
 
 
limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RUNNING REBELS OWNER LLC, a
 
 
 
Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
WOLVERINES OWNER LLC, a Delaware
 
 
 
limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HOOSIERS OWNER LLC, a Delaware
 
 
 
limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RAZORBACKS OWNER LLC, a Delaware
 
 
 
limited liability company
 
 
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
 
Name:
Raymond D. Martz
 
 
 
 
Title:
President








Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------




 
 
GOLDEN EAGLES OWNER LLC, a
 
 
Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
WOLFPACK OWNER LLC, a Delaware
 
 
limited liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
HOYAS OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
MINERS HOTEL OWNER LP, a Delaware
 
 
limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
BUCKEYES HOTEL OWNER LP, a
 
 
Delaware limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President






Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------




 
 
CRUSADERS HOTEL OWNER LP, a
 
 
Delaware limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
DONS HOTEL OWNER LP, a Delaware
 
 
limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
MENUDO OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
RHCP HOTEL OWNER LP, a Delaware
 
 
limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
FLATTS OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President




Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------




 
 
NKOTB OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
BEAVERS OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
PJ OWNER LLC, a Delaware limited liability
 
 
company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
HAZEL OWNER LLC, a Delaware limited
 
 
liability company
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
CREEDENCE HOTEL OWNER LP, a
 
 
Delaware limited partnership
 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
 
Name:
Raymond D. Martz
 
 
 
Title:
President










Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------




 
 
PNC BANK, NATIONAL ASSOCIATION, as
 
 
Administrative Agent and a Lender




 
 
 
 
 
 
 
By:
/s/ Casey Brill
 
 
 
Name:
Casey Brill
 
 
 
Title:
Vice President


 
 
 
 
 






Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------






 
 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ T. Barrett Vawter
 
 
 
Name:
T. Barrett Vawter
 
 
 
Title:
Vice President
 
 
 
 
 
































Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------




 
 
U.S BANK NATIONAL ASSOCIATION, as
 
 
a Lender
 
 
 
 
 
 
 
By:
/s/ Lori Y. Jensen
 
 
 
Name:
Lori Y. Jensen
 
 
 
Title:
Senior Vice President
 
 
 
 
 




Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------




 
 
SUMITOMO MITSUI BANKING
 
 
CORPORATION, as a Lender


 
 
 
 
 
 
 
By:
/s/ William G. Karl
 
 
 
Name:
William G. Karl
 
 
 
Title:
Executive Officer
 
 
 
 
 






Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------








 
 
BANK OF AMERICA, N.A., as a Lender


 
 
 
 
 
 
 
By:
/s/ Roger C. Davis
 
 
 
Name:
Roger C. Davis
 
 
 
Title:
Senior Vice Presiddent
 
 
 
 
 












Signature Page to
Credit Agreement
Pebblebrook Hotel, L.P.

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage


PNC Bank, National Association
$32,500,000.00
26.000000000
%
Regions Bank
$32,500,000.00
26.000000000
%
U.S. Bank National Association
$25,000,000.00
20.000000000
%
Sumitomo Mitsui Banking Corporation
$25,000,000.00
20.000000000
%
Bank of America, N.A.
$10,000,000.00
8.000000000
%
 
 
 
Total
$125,000,000.00
100.000000000
%




 
 




Schedule 2.01 – Page 1

--------------------------------------------------------------------------------




SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
None.



        

--------------------------------------------------------------------------------




SCHEDULE 5.06
LITIGATION
None.



        

--------------------------------------------------------------------------------




SCHEDULE 5.08(b)
EXISTING LIENS
None.



        

--------------------------------------------------------------------------------




SCHEDULE 5.08(c)
EXISTING INVESTMENTS
1.
Pebblebrook Hotel Trust owns 99.67% of the limited partnership interest and a
.1% general partnership interest of Pebblebrook Hotel, L.P.

2.
Pebblebrook Hotel, L.P. owns 99% of the common stock of Pebblebrook Hotel
Lessee, Inc.

3.
DC Hotel Trust owns 1% of the common stock of Pebblebrook Hotel Lessee, Inc.

4.
Pebblebrook Hotel, L.P. owns 100% of the common shares of DC Hotel Trust

5.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Tar Heel
Borrower LLC

6.
Tar Heel Borrower LLC owns 100% of the membership interests of Tar Heel Owner
LLC

7.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Tar Heel
Lessee LLC

8.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Gator Owner LLC

9.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Gator
Lessee LLC

10.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Orangemen Owner
LLC

11.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Orangemen Lessee LLC

12.
DC Hotel Trust owns 100% of the membership interests of Jayhawk Owner LLC

13.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Jayhawk
Lessee LLC

14.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Huskies Owner
LLC

15.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Huskies
Lessee LLC

16.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Terrapins Owner
LLC

17.
Terrapins Owner LLC owns 100% of the membership interests in Skamania Lodge
Furnishings LLC

18.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Terrapins Lessee LLC

19.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Blue Devils
Owner LLC

20.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Blue
Devils Lessee LLC

21.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Spartans Owner
LLC


        

--------------------------------------------------------------------------------




22.
Spartans Owner LLC owns 11% of the membership interests of South 17th Street
OwnerCo Mezzanine, L.P.

23.
Spartans Owner LLC owns a 0.1% general partnership interests of South 17th
Street OwnerCo, L.P.

24.
South 17th Street OwnerCo Mezzanine, L.P. owns 99.9% of the limited partnership
interests of South 17th Street OwnerCo, L.P.

25.
Pebblebrook Hotel, L.P. owns 89% of the membership interests of South 17th
Street OwnerCo Mezzanine, L.P.

26.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Spartans
Lessee LLC

27.
Spartans Lessee LLC owns 100% of the membership interests of South 17th Street
LeaseCo Mezzanine, LLC

28.
South 17th Street LeaseCo Mezzanine LLC owns 100% of the membership interests of
South 17th Street LeaseCo, LP

29.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wildcats Owner
LLC

30.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Wildcats
Lessee LLC

31.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Bruins Owner
LLC

32.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Bruins
Lessee LLC

33.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Razorbacks
Owner LLC

34.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Razorbacks Lessee LLC

35.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Running Rebels
Owner LLC

36.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Running
Rebels Lessee LLC

37.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wolverines
Owner LLC

38.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Wolverines Lessee LLC

39.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC

40.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC

41.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC

42.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC


        

--------------------------------------------------------------------------------




43.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC

44.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC

45.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC

46.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC

47.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC

48.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hoosiers Owner
LLC

49.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hoosiers
Lessee LLC

50.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Cardinals Owner
LLC

51.
Cardinals Owner LLC owns 49% of the membership interests in DP Fee Holding Co
LLC

52.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Cardinals Lessee LLC

53.
Cardinals Lessee LLC owns 49% of the membership interests in DP Lease Holding
LLC

54.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hoyas Owner LLC

55.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hoyas
Lessee LLC

56.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wolfpack Owner
LLC

57.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Wolfpack
Lessee LLC

58.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Golden Eagles
Owner LLC

59.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Golden
Eagles Lessee LLC

60.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Miners Owner
LLC

61.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of Miners
Hotel Owner LP

62.
Miners Owner LLC owns 1% of the general partnership interests of Miners Hotel
Owner LP

63.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Miners
Lessee LLC

64.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Ramblers Owner
LLC

65.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Ramblers Hotel Owner LP


        

--------------------------------------------------------------------------------




66.
Ramblers Owner LLC owns 1% of the general partnership interests of Ramblers
Hotel Owner LP

67.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Ramblers
Lessee LLC

68.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Bearcats Owner
LLC

69.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Bearcats Hotel Owner LP

70.
Bearcats Owner LLC owns 1% of the general partnership interests of Bearcats
Hotel Owner LP

71.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Bearcats
Lessee LLC

72.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Buckeyes Owner
LLC

73.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Buckeyes Hotel Owner LP

74.
Buckeyes Owner LLC owns 1% of the general partnership interests of Buckeyes
Hotel Owner LP

75.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Buckeyes
Lessee LLC

76.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Golden Bears
Owner LLC

77.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Golden
Bears Lessee LLC

78.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Dons Owner LLC

79.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of Dons
Hotel Owner LP

80.
Dons Owner LLC owns 1% of the general partnership interests of Dons Hotel Owner
LP

81.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Dons
Lessee LLC

82.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Crusaders Owner
LLC

83.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Crusaders Hotel Owner LP

84.
Crusaders Owner LLC owns 1% of the general partnership interests of Crusaders
Hotel Owner LP

85.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Crusaders Lessee LLC

86.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Beavers Owner
LLC

87.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Beavers
Lessee LLC

88.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Flatts Owner
LLC

89.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Flatts
Lessee LLC


        

--------------------------------------------------------------------------------




90.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Menudo Owner
LLC

91.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Menudo
Lessee LLC

92.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of NKOTB Owner LLC

93.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of NKOTB
Lessee LLC

94.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of RHCP Owner LLC

95.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of RHCP
Hotel Owner LP

96.
RHCP Owner LLC owns 1% of the general partnership interests of RHCP Hotel Owner
LP

97.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of RHCP
Lessee LLC

98.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of PJ Owner LLC

99.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of PJ
Lessee LLC

100.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hazel Owner LLC

101.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hazel
Lessee LLC

102.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Creedence Owner
LLC

103.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Creedence Hotel Owner LP

104.
Creedence Owner LLC owns 1% of the general partnership interests of Creedence
Hotel Owner LP

105.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Creedence Lessee LLC






        

--------------------------------------------------------------------------------




SCHEDULE 5.09
ENVIRONMENTAL MATTERS
None.

















































    

--------------------------------------------------------------------------------




SCHEDULE 5.10
INSURANCE
PEB GL Insurance Program Schedule
Summary of Major Limits:
Insurer: Liberty Mutual Insurance Company (GL, Auto, Liquor), Liberty Mutual
Insurance Company (Primary $25M of Umbrella), National Union Fire Insurance
Company of Pittsburgh, Pa. (Umbrella $25M xs $25M), Great American Ins. Co.
(Umbrella $25M xs $50M), and Fireman's Fund Insurance Company (Umbrella $25M xs
$75M)
Umbrella:
$100,000,000    Umbrella Liability – Made –up as follows:
$25,000,000    Umbrella Liability (Each Occurrence)
$25,000,000    Excess of $25M primary umbrella (Each Occurrence)
$25,000,000    Excess of $50M (Each Occurrence)
$25,000,000    Excess of $75M (each Occurrence)
General Liability:
$1,000,000    General Liability (Each Occurrence)
$1,000,000    Damages to Rented Premises (Each Occurrence)
$1,000,000    Personal & Adv. Injury
$2,000,000    General Aggregate
$2,000,000    Products – Comp/Op. Agg.
Other:
$1,000,000    Automobile Liability (Single Limit)
$1,000,000    Liquor Liability
$1,000,000    Employee Benefits Liability
Schedule of Deductibles:
$50,000        Each Occurrence
Renewal Date:    9/1/2016

        Schedule 5.10 – Page 1

--------------------------------------------------------------------------------




Property
In PEB Program
 
 
Doubletree Bethesda
Y
Property, GL, and Umbrella
 
Sir Francis Drake
Y
Property, GL, and Umbrella
 
InterContinental Buckhead
Y
Property, GL, and Umbrella
 
Grand Hotel Minneapolis
Y
Property, GL, and Umbrella
 
Hotel Monaco DC
Y
Property, GL, and Umbrella
 
Skamania Lodge
Y
Property, GL, and Umbrella
 
Le Méridien Delfina
Y
Property, GL, and Umbrella
 
Sofitel Philadelphia
Y
Property, GL, and Umbrella
 
Argonaut Hotel
Y
Property, GL, and Umbrella
 
Westin Gaslamp
Y
Property, GL, and Umbrella
 
Hotel Monaco Seattle
Y
Property, GL, and Umbrella
 
Mondrian Los Angeles
Y
Property, GL, and Umbrella
 
Viceroy Miami
Y
Property, GL, and Umbrella
 
W Boston
Y
Property, GL, and Umbrella
 
Affinia 50
Y
Property, GL, and Umbrella
 
Affinia Manhattan
Y
GL only
 
Affinia Shelburne
Y
GL only
 
Affinia Dumont
Y
GL only
 
Affinia Gardens
Y
GL only
 
The Benjamin
Y
GL only
 
Hotel Zetta
Y
Property, GL, and Umbrella
 
Hotel Vintage Seattle
Y
Property, GL, and Umbrella
 
Hotel Vintage Plaza Portland
Y
Property, GL, and Umbrella
 
W Los Angeles-Westwood
Y
Property, GL, and Umbrella
 


        Schedule 5.10 – Page 2

--------------------------------------------------------------------------------




Property
In PEB Program
 
 
Hotel Palomar San Francisco
Y
Property, GL, and Umbrella
 
Embassy Suites San Diego
Y
Property, GL, and Umbrella
 
The Redbury Los Angeles
Y
Property, GL, and Umbrella
 
Hotel Modera
Y
Property, GL, and Umbrella
 
Radisson Fisherman’s Wharf
Y
Property, GL, and Umbrella
 
The Prescott Hotel
Y
Property, GL, and Umbrella
 
The Nines Hotel
Y
Property, GL, and Umbrella
 
The Westin Colonnade Coral Gables
Y
Property, GL, and Umbrella
 
Hotel Palomar Los Angeles – Westwood
Y
Property, GL, and Umbrella
 
Union Station Hotel Nashville
Y
Property, GL, and Umbrella
 
Revere Hotel Boston Common
Y
Property, GL, and Umbrella
 
LaPlaya Beach & Golf Resort
Y
Property, GL, and Umbrella
 
 
36 Properties
 
 

Property Insurance Limits Summary
The following is a summary of the Ground up Property Program Limits and
Sublimits in the Pebblebrook Hotel Trust property program to be effective
6/1/2015 to 6/1/2016. The chart that follows outlines the Insurance Carriers and
their participation in the program:
All sublimits are per Occurrence unless otherwise stated. When a sublimit is
stated as applying in the ‘annual aggregate’, the maximum the Company shall pay
under any circumstances for such matter will not exceed the stated aggregate
limit during any policy year.
$250,000,000 All Other Perils except as follows:
$250,000,000 per Occurrence and in the annual aggregate as respects Terrorism
$100,000,000 per occurrence and in the annual aggregate as respects the peril of
Flood, except;
$ 50,000,000 per occurrence and in the annual aggregate as respects the peril of
Flood in FEMA designated zones A/V
$100,000,000 per occurrence and in the annual aggregate as respects the peril of
Earthquake, except;
$125,000,000 per occurrence and in the annual aggregate as respects the peril of
Earthquake in the state of California
$ 50,000,000 per occurrence as respects Contingent Business
Interruption/Contingent Extra Expense – Direct

        Schedule 5.10 – Page 3

--------------------------------------------------------------------------------




Not Covered per occurrence as respects Contingent Business
Interruption/Contingent Extra Expense – Indirect
$ 25,000,000 per occurrence and in the annual aggregate as respects
Decontamination Expense
$100,000,000 per occurrence as respects Errors and Omissions
$ 50,000,000 per occurrence as respects Expediting Expense
365 days Period of Restoration
$ 50,000,000 per occurrence as respects Extra Expense
$ 25,000,000 per occurrence as respects Fine Arts
Not to exceed
60 days Ingress/Egress
Not to exceed
60 days Civil or Military Authority
$ 50,000,000 per occurrence as respects Newly Constructed or Acquired Locations
(90 day reporting provision) As respects Newly Constructed Property, coverage
applies at existing locations. No coverage is provided for ground-up
construction or Greenfield projects.
$ 50,000,000 per occurrence as respects Off-Premises Services Interruption
(Property Damage and Time Element Combined)
$ 25,000,000 per occurrence as respects Loss Adjustment Expenses
$ 25,000,000 per occurrence as respects Miscellaneous Unscheduled Locations
$ 25,000,000 per occurrence as respects Transit
$ 500,000 per occurrence as respects Ensuing Damage From Mold Clean-up
$ 1,000,000 per occurrence as respects Soft Costs
$ 500,000 per occurrence as respects Accounts Receivable
$ 500,000 per occurrence as respects Valuable Papers
$ 500,000 per occurrence as respects Trees, Plants & Shrubs, subject to a
maximum of $10,000 per item
$ 100,000 per occurrence and in the annual aggregate occurrence and in the
annual aggregate as respects Pollution Clean-Up and Removal.


$25,000 deductible per Occurrence All Other Perils except as follows:
Named Windstorm in Tier One Counties (See Tier 1 County Table): 5% per Unit of
Insurance subject to a $100,000 minimum per Occurrence
Flood: $25,000 per Occurrence Except
•
Locations situated within a Designated 100 Year Flood Zone: Maximum limits
available from the National Flood Insurance Program (NFIP) whether purchased or
not. A $100,000 Deductible shall apply to Business Interruption.

•
Named Windstorm Flood in Tier One Counties: 5% per Unit of Insurance subject to
a $1,000,000 Minimum per Occurrence

Earthquake: $25,000 per Occurrence Except

        Schedule 5.10 – Page 4

--------------------------------------------------------------------------------




•
California Earthquake: 15% per Unit of Insurance subject to a $250,000 Minimum
per Occurrence

•
Pacific Northwest Counties, Alaska, New Madrid, Hawaii Earthquake: 2% per Unit
of Insurance subject to a $100,000 Minimum per Occurrence

Waiting Periods: 24 Hours for Service Interruption
In the application of the Deductibles above, each of the following shall be
considered a separate Unit of Insurance:
i) Each separate building or structure
ii) Contents in each separate building or structure
iii) Property in the yard of each separate building or structure
iv) Annual Business Interruption value applying to each separate building or
structure
TIER 1 Counties:
State
Tier I Counties
Alabama
Baldwin, Mobile
Florida
Entire State
Georgia
Bryan, Camden, Chatham, Glynn, Liberty, McIntosh
Hawaii
Entire state
Louisiana
Cameron, Iberia, Jefferson, Lafourche, Orleans, Plaquemines, St. Mary, St.
Tammany, Terrebonne, Vermilion
Mississippi
Hancock, Harrison, Jackson
North Carolina
Beaufort, Brunswick, Carteret, Craven, Dare, Hyde, New Hanover, Onslow, Pamlico,
Pender
South Carolina
Beaufort, Berkley, Charleston, Colleton, Georgetown, Horry, Jasper
Texas
Aransas, Brazoria, Calhoun, Cameron, Chambers, Galveston, Harris (entire
County), Jackson, Jefferson, Kenedy, Kleberg, Nueces, Orange, Refugio, San
Patricio, Victoria, Willacy
Virginia
Accomack, Northampton, Virginia Beach City, Chesapeake, Gloucester, Hampton
City, Lancaster, Mathews, Middlesex, Newport News, Norfolk City, Northumberland,
Poquoson City, Portsmouth city, Suffolk City, York

Pacific Northwest Counties:
•
Washington: Callum, Jefferson, King, Kitsap, Mason Pierce, San Juan, Skagit,
Snohomish, Thurston and Watcom counties.

•
Oregon: Clatsop, Columbia, Tillamook, Washington, Pol, Clackamas, Marion, Hood
River, Multnomah and Yamhill counties.


        Schedule 5.10 – Page 5

--------------------------------------------------------------------------------




Property Insurer Rating Summary


Participation/Layer
Carrier
AM Best
S&P
Primary $ 100M
Lexington Ins Co
A XV
A+
Primary $ 50M
Lloyds of London
A XV
A+
Primary $ 25M
National Fire & Marine Ins Co.
A++ XV
AA+
Primary $ 25M
Chubb Custom Ins Co
A++ XV
AA
Primary $ 25M
AWAC (US) Inc.
A XV
A
Primary $ 25M
AXIS Surplus Ins Co
A+XV
A+
Primary $ 25M
Lloyds of London
A XV
A+
$25M xs $25M
United States Fire Insurance Co
AXIII
A-
$25M xs $25M
Arch Specialty Ins Co
A+IX
A+
$75M xs $25M
Scottsdale Insurance Co
A+XV
A+
$75M xs $25M
National Fire & Marine Ins Co.
A++ XV
A++
$50M xs $50M
Lloyds of London
A XV
A+
$25M xs $100M CA EQ
AXIS Surplus Ins Co
A+XV
A+
$25M xs $100M CA EQ
Endurance American Insurance Co.
A XV
A
$200M xs $50M
Princeton Excess & Surplus Lines Ins. Co.
A+XV
AA-
$225M xs $25M
Swiss/Westport Insurance Corp
A+XV
AA-
$150M xs $100M
RSUI Indemnity Co
A XIII
A
$150M xs $100M
Homeland Ins Co New York
A X
A-
$150M xs $100M
Lloyds of London
A XV
A+
$150M xs $100M
Lloyds of London
A XV
A+
Terrorism - $250M
Lloyds of London
A XV
A+
























        Schedule 5.10 – Page 6

--------------------------------------------------------------------------------




SCHEDULE 5.12(d)
PENSION PLANS
None.



        

--------------------------------------------------------------------------------




SCHEDULE 5.13(a)
CAPITAL AND OWNERSHIP STRUCTURE OF
BORROWER AND SUBSIDIARIES
Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
Pebblebrook Hotel, L.P.
Pebblebrook Hotel Trust
 
Jon E. Bortz
Raymond D. Martz
Thomas C. Fisher
99.67% limited partnership interest and .1% general partnership interest
0.15% limited partnership interest
0.08% limited partnership interest
0.10 % limited partnership interest


Pebblebrook Hotel Lessee, Inc.
Pebblebrook Hotel, L.P.
99% common stock
Pebblebrook Hotel Lessee, Inc.
DC Hotel Trust
1% common stock
DC Hotel Trust
Pebblebrook Hotel, L.P.
100% common shares
Tar Heel Borrower LLC
Tar Heel Owner LLC
100%
Tar Heel Owner LLC
Pebblebrook Hotel, L.P.
100%
Tar Heel Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Gator Owner LLC
Pebblebrook Hotel, L.P.
100%
Gator Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Orangemen Owner LLC
Pebblebrook Hotel, L.P.
100%
Orangemen Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Jayhawk Owner LLC
DC Hotel Trust
100%
Jayhawk Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Huskies Owner LLC
Pebblebrook Hotel, L.P.
100%
Huskies Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Terrapins Owner LLC
Pebblebrook Hotel, L.P.
100%
Skamania Lodge Furnishings LLC
Terrapins Owner LLC
100%
Terrapins Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Blue Devils Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Blue Devils Owner LLC
Pebblebrook Hotel, L.P.
100%
South 17th Street OwnerCo Mezzanine, L.P.
Spartans Owner LLC
11%
South 17th Street OwnerCo, LP
Spartans Owner LLC
0.1%
South 17th Street OwnerCo, LP
South 17th Street OwnerCo Mezzanine, LP
99.9%
South 17th Street OwnerCo Mezzanine, L.P.
Pebblebrook Hotel, L.P.
89%


    

--------------------------------------------------------------------------------




Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
South 17th Street LeaseCo Mezzanine, LP
Spartans Lessee LLC
100%
South 17th Street LeaseCo, LP
South 17th Street LeaseCo Mezzanine, LP
100%
Spartans Owner LLC
Pebblebrook Hotel, L.P.
100%
Spartans Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wildcats Owner LLC
Pebblebrook Hotel, L.P.
100%
Wildcats Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Bruins Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Bruins Owner LLC
Pebblebrook Hotel, L.P.
100%
Razorbacks Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Razorbacks Owner LLC
Pebblebrook Hotel, L.P.
100%
Running Rebels Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Running Rebels Owner LLC
Pebblebrook Hotel, L.P.
100%
Wolverines Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wolverines Owner LLC
Pebblebrook Hotel, L.P.
100%
Sunset Restaurant LLC
Wolverines Lessee LLC
50%
Sunset Restaurant LLC
Mondrian Pledgor LLC
50%
Mondrian Pledgor LLC
Wolverines Lessee LLC
100%
8440 LLC
Sunset Restaurant LLC
0.01%
8440 LLC
Mondrian Pledgor LLC
99.99%
Hoosiers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Hoosiers Owner LLC
Pebblebrook Hotel, L.P.
100%
Cardinals Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
DP Fee Holding Co LLC
Cardinals Owner LLC
49%
Cardinals Owner LLC
Pebblebrook Hotel, L.P.
100%
DP Lease Holding LLC
Cardinals Lessee LLC
49%
Hoyas Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Hoyas Owner LLC
Pebblebrook Hotel, L.P.
100%
Wolfpack Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wolfpack Owner LLC
Pebblebrook Hotel, L.P.
100%
Golden Eagles Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Golden Eagles Owner LLC
Pebblebrook Hotel, L.P.
100%
Miners Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Miners Owner LLC
Pebblebrook Hotel, L.P.
100%
Miners Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Miners Hotel Owner LP
Miners Owner LLC
1%
Ramblers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Ramblers Owner LLC
Pebblebrook Hotel, L.P.
100%
Ramblers Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Ramblers Hotel Owner LP
Ramblers Owner LLC
1%


    

--------------------------------------------------------------------------------




Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
Bearcats Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Bearcats Owner LLC
Pebblebrook Hotel, L.P.
100%
Bearcats Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Bearcats Hotel Owner LP
Bearcats Owner LLC
1%
Buckeyes Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Buckeyes Owner LLC
Pebblebrook Hotel, L.P.
100%
Buckeyes Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Buckeyes Hotel Owner LP
Buckeyes Owner LLC
1%
Golden Bears Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Golden Bears Owner LLC
Pebblebrook Hotel, L.P.
100%
Dons Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Dons Owner LLC
Pebblebrook Hotel, L.P.
100%
Dons Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Dons Hotel Owner LP
Dons Owner LLC
1%
Crusaders Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Crusaders Owner LLC
Pebblebrook Hotel, L.P.
100%
Crusaders Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Crusaders Hotel Owner LP
Crusaders Owner LLC
1%
Beavers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Beavers Owner LLC
Pebblebrook Hotel, L.P.
100%
Flatts Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Flatts Owner LLC
Pebblebrook Hotel, L.P.
100%
Menudo Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Menudo Owner LLC
Pebblebrook Hotel, L.P.
100%
NKOTB Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
NKOTB Owner LLC
Pebblebrook Hotel, L.P.
100%
RHCP Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
RHCP Owner LLC
Pebblebrook Hotel, L.P.
100%
RHCP Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
RHCP Hotel Owner LP
RHCP Owner LLC
1%
PJ Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
PJ Owner LLC
Pebblebrook Hotel, L.P.
100%
Hazel Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Hazel Owner LLC
Pebblebrook Hotel, L.P.
100%
Creedence Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Creedence Owner LLC
Pebblebrook Hotel, L.P.
100%
Creedence Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Creedence Hotel Owner LP
Creedence Owner LLC
1%








    

--------------------------------------------------------------------------------




SCHEDULE 5.13(b)
SUBSIDIARIES OF PARENT REIT, BORROWER AND LOAN PARTIES
OTHER EQUITY INVESTMENTS
Part (a).     Subsidiaries.
Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Borrower and
Subsidiaries
Outstanding options, warrants, rights of conversion or purchase and all other
similar rights
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Pebblebrook Hotel Lessee, Inc.
DE
1000 shares of common stock
99% by Pebblebrook Hotel, L.P. and 1% by DC Hotel Trust
None
No
None
Pebblebrook Hotel, L.P.
DE
71,855,070 common units and 236,351 LTIP units
99.67% limited partnership interest and .1% general partnership interest by
Pebblebrook Hotel Trust
None
No
None
DC Hotel Trust
MD
1000 common shares of beneficial interest
100% of common shares by Pebblebrook Hotel, L.P.
None, other than set forth in Part (b) below
No
None
Tar Heel Borrower LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Tar Heel Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Gator Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Grand Hotel Minneapolis
Gator Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Orangemen Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Orangemen Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Jayhawk Owner LLC
DE
N/A
100% by DC Hotel Trust
None
No
None


    



--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Borrower and
Subsidiaries
Outstanding options, warrants, rights of conversion or purchase and all other
similar rights
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Jayhawk Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Huskies Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Sir Francis Drake
Huskies Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Terrapins Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Terrapins Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Blue Devils Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Le Méridien Delfina
Blue Devils Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Spartans Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Spartans Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Wildcats Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Wildcats Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Bruins Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Bruins Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Razorbacks Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
W Boston


    



--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Borrower and
Subsidiaries
Outstanding options, warrants, rights of conversion or purchase and all other
similar rights
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Razorbacks Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Running Rebels Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Monaco Seattle
Running Rebels Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Wolverines Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Mondrian Los Angeles
Wolverines Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Hoosiers Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Viceroy Miami
Hoosiers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Cardinals Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Cardinals Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Hoyas Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Zetta
Hoyas Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Wolfpack Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Vintage Seattle
Wolfpack Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Golden Eagles Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Vintage Plaza Portland


    



--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Borrower and
Subsidiaries
Outstanding options, warrants, rights of conversion or purchase and all other
similar rights
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Golden Eagles Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Miners Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Miners Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Miners Owner LLC
None
Yes
W Los Angeles-Westwood
Miners Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Ramblers Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Ramblers Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Ramblers Owner LLC
None
No
None
Ramblers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Bearcats Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Bearcats Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Bearcats Owner LLC
None
No
None
Bearcats Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Buckeyes Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Buckeyes Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Buckeyes Owner LLC
None
Yes
The Redbury Los Angeles


    



--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Borrower and
Subsidiaries
Outstanding options, warrants, rights of conversion or purchase and all other
similar rights
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Buckeyes Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Golden Bears Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Golden Bears Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Dons Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Dons Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Dons Owner LLC
None
Yes
Radisson Fisherman’s Wharf
Dons Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Crusaders Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Crusaders Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Crusaders Owner LLC
None
Yes
The Prescott Hotel
Crusaders Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Beavers Hotel Owner LP
DE
N/A
100% by Pebblebrook Hotel L.P.
None
Yes
The Nines Portland
Beavers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Flatts Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
Yes
Union Station Hotel Nashville
Flatts Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None


    



--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Borrower and
Subsidiaries
Outstanding options, warrants, rights of conversion or purchase and all other
similar rights
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Menudo Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
Yes
Westin Colonnade Coral Gables
Menudo Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
NKOTB Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
Yes
Revere Hotel Boston Common
NKOTB Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
RHCP Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
RHCP Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by RHCP Owner LLC
None
Yes
Hotel Palomar Los Angeles - Westwood
RHCP Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
PJ Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
None
PJ Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Hazel Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
LaPlaya Beach & Golf Resort
Hazel Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Creedence Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Creedence Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Creedence Owner LLC
None
Yes
None


    



--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Borrower and
Subsidiaries
Outstanding options, warrants, rights of conversion or purchase and all other
similar rights
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Creedence Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None


    



--------------------------------------------------------------------------------




Part (b).    Other Equity Investments.
1.
Pebblebrook Hotel, L.P. owns the common shares of DC Hotel Trust and there are
125 preferred shareholders holding 100% of the preferred shares of DC Hotel
Trust

2.
Tar Heel Borrower LLC owns 100% of the membership interests of Tar Heel Owner
LLC

3.
Terrapins Owner LLC owns 100% of the membership interests in Skamania Lodge
Furnishings LLC

4.
Spartans Owner LLC owns a 11% membership interests of South 17th Street OwnerCo
Mezzanine, L.P.

5.
Spartans Owner LLC owns 0.1% general partnership interests of South 17th Street
OwnerCo, L.P.

6.
South 17th Street OwnerCo Mezzanine, L.P. owns 99.9% of the limited partnership
interests of South 17th Street OwnerCo, L.P.

7.
Pebblebrook Hotel, L.P. owns 89% of the membership interests of South 17th
Street OwnerCo Mezzanine, L.P.

8.
Spartans Lessee LLC owns 100% of the membership interests of South 17th Street
LeaseCo Mezzanine LLC

9.
South 17th Street LeaseCo Mezzanine LLC owns 100% of the membership interests of
South 17th Street LeaseCo, LP

10.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC

11.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC

12.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC

13.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC

14.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC

15.
Cardinals Owner LLC owns 49% of the membership interests in DP Fee Holding Co
LLC

16.
Cardinals Lessee LLC owns 49% of the membership interests in DP Lease Holding
LLC




    



--------------------------------------------------------------------------------




SCHEDULE 5.18
INTELLECTUAL PROPERTY MATTERS
None.



        

--------------------------------------------------------------------------------




SCHEDULE 5.22
TAXABLE REIT SUBSIDIARIES
1.
Pebblebrook Hotel Lessee, Inc.

2.
Tar Heel Lessee LLC

3.
Gator Lessee LLC

4.
Orangemen Lessee LLC

5.
Jayhawk Lessee LLC

6.
Huskies Lessee LLC

7.
Terrapins Lessee LLC

8.
Blue Devils Lessee LLC

9.
Spartans Lessee LLC

10.
Wildcats Lessee LLC

11.
Bruins Lessee LLC

12.
Razorbacks Lessee LLC

13.
Running Rebels Lessee LLC

14.
Wolverines Lessee LLC

15.
Hoosiers Lessee LLC

16.
Cardinals Lessee LLC

17.
Hoyas Lessee LLC

18.
Wolfpack Lessee LLC

19.
Golden Eagles Lessee LLC

20.
Miners Lessee LLC

21.
Ramblers Lessee LLC

22.
Bearcats Lessee LLC


    

--------------------------------------------------------------------------------




23.
Buckeyes Lessee LLC

24.
Golden Bears Lessee LLC

25.
Dons Lessee LLC

26.
Crusaders Lessee LLC

27.
Beavers Lessee LLC

28.
Menudo Lessee LLC

29.
Flatts Lessee LLC

30.
NKOTB Lessee LLC

31.
RHCP Lessee LLC

32.
PJ Lessee LLC

33.
Hazel Lessee LLC

34.
Creedence Lessee LLC






    

--------------------------------------------------------------------------------




SCHEDULE 5.23
INITIAL UNENCUMBERED BORROWING BASE PROPERTIES
AND ELIGIBLE GROUND LEASES
INITIAL UNENCUMBERED BORROWING BASE PROPERTIES
1.
Sir Francis Drake

2.
Grand Hotel Minneapolis

3.
Le Méridien Delfina

4.
Hotel Monaco Seattle

5.
Mondrian Los Angeles

6.
Viceroy Miami

7.
W Boston

8.
Hotel Zetta

9.
Hotel Vintage Seattle

10.
Hotel Vintage Portland

11.
W Westwood

12.
Redbury Los Angeles

13.
Radisson Fisherman’s Wharf

14.
Prescott Hotel

15.
The Nines Hotel

16.
Hotel Palomar Los Angeles – Westwood

17.
Westin Colonnade Coral Gables

18.
Union Station Hotel

19.
Revere Hotel Boston Common

20.
LaPlaya Beach & Golf Resort


    

--------------------------------------------------------------------------------




INITIAL ELIGIBLE GROUND LEASES
1. Hotel Monaco Washington, DC Ground Lease
2.
Argonaut Hotel Ground Lease

3.
Hotel Palomar San Francisco Ground Lease

4.
Radisson Fisherman’s Wharf Ground Lease

5.
The Prescott Hotel Ground Lease

6.
Hotel Palomar Los Angeles – Westwood Ground Lease

7.
Union Station Hotel Ground Lease








    

--------------------------------------------------------------------------------




SCHEDULE 7.03
EXISTING INDEBTEDNESS
Property
Loan Amount
Interest Rate
Expiration Date
InterContinental Buckhead
Skamania Lodge
DoubleTree by Hilton Bethesda
Embassy Suites San Diego
Hotel Modera
Hotel Monaco Washington DC
Argonaut San Francisco
Sofitel Philadelphia
$49.54
$29.47
$34.71
$64.79
$23.32
$43.97
$44.29
$47.29


4.88%
5.44%
5.28%
6.28%
5.26%
4.36%
4.25%
3.90%
January 2016
February 2016
February 2016
June 2016
July 2016
February 2017
March 2017
March 2017
Palomar San Francisco
Manhattan Collection (5 of 6) (1)
Affinia Dumont
Westin Gaslamp Quarter
$26.55
$200.90
$24.50
$77.67


5.94%
3.67%
3.14%
3.69%
September 2017
January 2018
May 2018
January 2020
Facility Term Loan


$300.00


LIBOR + 150-225 bps
January 2020
Credit Facility
Up to $300.00


LIBOR + 150-230 bps
January 2020
7-Year Term Loan


$100.00


LIBOR + 170-255 bps
April 2022

















































______________________
(1) Represents Pebblebrook's 49% pro rata interest of the existing indebtedness
associated with the Manhattan Collection portfolio.

        Schedule 7.03 – Page 1

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
LOAN PARTIES:
c/o PEBBLEBROOK HOTEL, L.P.
7315 Wisconsin Ave., Suite 1100W
Bethesda, Maryland 20814
Attention: Finance Department
Telephone: 240-507-1330
Telecopier: 240-396-5626
Electronic Mail: rmartz@pebblebrookhotels.com
with a copy to:
Attention: Matthew M. Partridge
Telephone: 240-507-1332
Telecopier: 240-396-5626
Electronic Mail: mpartridge@pebblebrookhotels.com
Website Address: www.pebblebrookhotels.com
U.S. Taxpayer Identification Number: 27-1423613
with a copy to:
J. Adam Rothstein, Esq.
Honigman Miller Schwartz and Cohn LLP
38500 Woodward Avenue, Suite 100
Bloomfield Hills, MI 48304-5048
Telephone: (248) 566-8478
Fax Number: (248) 566-8479
ADMINISTRATIVE AGENT:  
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
PNC Bank, National Association
Commercial Client Services
Real Estate Loan Administration Team
Mail Stop: P7-PFSC-04-V
500 First Avenue
Pittsburgh, PA 15219
Attention: Jason Peck, Loan Analyst


        

--------------------------------------------------------------------------------




Telephone:  412-807-7256
Telecopier:  412-705-2124
Electronic Mail:  jason.peck@pnc.com
Other Notices as Administrative Agent:
Midland Loan Services
10851 Mastin, Suite 700
Overland Park, KS 66210
Attention: Trishia Lake
Telephone: 913-253-9512
Telecopier:  913-253-9813
Electronic Mail:  trishia.lake@midlandls.com
 



        

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    PNC Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 10, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate
investment trust (the “Parent REIT”), the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and PNC Bank,
National Association, as Administrative Agent.


 
The undersigned hereby requests (select one):
 
 
 
 
 
 
 
¨
A Borrowing
 
 
 
 
¨
A conversion of Loans from one Type to the other


 
¨
A continuation of Eurodollar Rate Loans


 
 
 
 
 
 
1.
On                                                 (a Business Day)
 
 
2.
In the amount of $                                     .
 
 
3.
Compromised of                                        .
 
 
[Type of Loan requested]
 
 
 
 
 
4.
For Eurodollar Rate Loans: with an Interest Period of [__] months.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PEBBLEBROOK HOTEL, L.P., a Delaware limited
 
 
 
partnership


 
 
 
 
 
 
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
 
 
 
Maryland Real Estate Investment Trust, its
 
 
 
 
general partner


 
 
 
 
 
 
 
 
 
 
By:
                                             
 
 
 
 
 
Name:
 
 
 
 
 
Title:


 
 
 
 
 
 


    

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of June 10, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Parent REIT, the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and PNC Bank,
National Association, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
guaranty set for in Section 11 of the Agreement. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Each Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5‑1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).



    

--------------------------------------------------------------------------------




 
 
PEBBLEBROOK HOTEL, L.P., a Delaware limited
 
 
partnership


 
 
 
 
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
 
 
Maryland Real Estate Investment Trust, its
 
 
 
general partner


 
 
 
 
 
 
 
 
By:
                                             
 
 
 
 
Name:
 
 
 
 
Title:










Signature Page to
Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   







--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: , ____
To:    PNC Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 10, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate
investment trust (the “Parent REIT”), the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and PNC Bank,
National Association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and not in his/her individual
capacity, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
REIT ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section, (ii) a profit
and loss summary showing the operating condition for each of the Borrowing Base
Properties (in form and with such detail as is reasonably satisfactory to the
Administrative Agent), and (iii) copies of Smith Travel Research (STR Global)
summary STAR Reports for each Borrowing Base Property for the fiscal year to
which such financial statements relate.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered (i) the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Parent REIT
ended as of the above date, (ii) a profit and loss summary showing the operating
condition for each of the Borrowing Base Properties (in form and with such
detail as is reasonably satisfactory to the Administrative Agent), and
(iii) copies of Smith Travel Research (STR Global) summary STAR Reports for each
Borrowing Base Property for the fiscal quarter to which such financial
statements relate. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholder’s equity
and cash flows of the Consolidated Parties in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

        Exhibit C – Page 1

--------------------------------------------------------------------------------




2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review in reasonable detail of the transactions and condition (financial or
otherwise) of the Consolidated Parties during the accounting period covered by
such financial statements, and based on such review:
[select one:]
[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]
-or-
[to the knowledge of the undersigned, during such fiscal period the following is
a list of each Default or Event of Default and its nature and status:
___________________________________________________________]
3.    The representations and warranties of the Borrower contained in Section 5
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and provided, that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
4.    The financial covenant analyses and information set forth on Schedules 1,
2 and 3 attached hereto are true and accurate in all material respects on and as
of the date of this Certificate.
[5.    Schedule(s) [5.06,] [5.09,] [5.12(d),] [5.13(a),] [and] [5.13(b),] of the
Agreement are hereby updated to include the information set forth on Schedule 4
attached hereto.]






¹
Use Paragraph 5 to the extent the information provided on such Schedules has
changes since the most recent thereto.
 
 
 
 
 




        Exhibit C – Page 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of              , 20    .


 
 
PEBBLEBROOK HOTEL, L.P., a Delaware limited
 
 
partnership


 
 
 
 
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
 
 
Maryland Real Estate Investment Trust, its
 
 
 
general partner


 
 
 
 
 
 
 
 
By:
                                             
 
 
 
 
Name:
 
 
 
 
Title:










Signature Page to
Compliance Certificate

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I. Section 7.02(h)(i): Undeveloped or Speculative Land
 
A. Undeveloped or Speculative Land, valued at cost, at Statement Date:
$                       
B. Consolidated Total Asset Value:
$                       
C. Line A ÷ Line B:
$                       
Maximum Permitted:
5%
II. Section 7.02(h)(ii): Income-Producing Real Properties
 
A. Income-Producing Real Properties (other than hotels or similar hospitality
properties), valued at cost, at Statement Date:
$                       
B. Consolidated Total Asset Value:
$                       
C. Line A ÷ Line B:
$                       
Maximum Permitted:
10%
III. Section 7.02(h)(iii): Development/Redevelopment Properties
 
A. Development/Redevelopment Properties with respect to which development
activities are being undertaken, valued at cost (including all costs and
expenses associated with all existing development activities (budget to
completion)), at Statement Date:
$                       
B. Consolidated Total Asset Value:
$                       
C. Line A ÷ Line B:
$                       
Maximum Permitted:
15%
IV. Section 7.02(h)(iv): Unconsolidated Affiliates
 
A. Unconsolidated Affiliates, valued at cost, at Statement Date:
$                       
B. Consolidated Total Asset Value:
$                       
C. Line A ÷ Line B:
$                       
Maximum Permitted:
20%
V. Section 7.02(h)(v): Mortgage or Real Estate-Related Loan Assets
 
A. Mortgage or real-estate-related loan assets, valued at cost, at Statement
Date:
$                       
B. Consolidated Total Asset Value:
$                       
C. Line A ÷ Line B:
$                       
Maximum Permitted:
15%
VI. Section 7.02(h)(vi): Equity Interests
 


    

--------------------------------------------------------------------------------




A. Equity Interests in any Person other than an Affiliate of the Borrower,
valued at cost, at Statement Date:
$                       
B. Consolidated Total Asset Value:
$                       
C. Line A ÷ Line B:
$                       
Maximum Permitted:
15%
VII. Section 7.11(a): Consolidated Leverage Ratio
 
A. Consolidated Funded Indebtedness at Statement Date:
$                       
B. Adjusted Unrestricted Cash at Statement Date:
$                       
C. Line A – Line B:
$                       
D. EBITDA (see Schedule 2) for four consecutive fiscal quarters ending on above
date (“Subject Period”):
$                       
E. Consolidated Leverage Ratio ((Line C ÷ Line D):
    to 1.0
Maximum permitted:
6:5 to 1:0
VIII. Section 7.11(b): Consolidated Recourse Secured Indebtedness Limitation
 
A. Consolidated Recourse Secured Indebtedness:
$                       
B. Consolidated Total Asset Value:
$                       
C. Line A ÷ Line B:
     %
Maximum Permitted:
5%
IX. Section 7.11(c): Consolidated Secured Debt Limitation
 
A. Consolidated Secured Debt:
$                       
B. Consolidated Total Asset Value:
$                       
C. Line A ÷ Line B:
     %
Maximum Permitted:
45%
X. Section 7.11(d): Consolidated Fixed Charge Coverage Ratio
 
A. Adjusted EBITDA (see Schedule 2) for Subject Period:
$                       
1. Consolidated Interest Charges for Subject Period:
$                       
2. Current scheduled principal payments on Consolidated Funded Indebtedness
(including current scheduled reductions in commitments, but excluding any
payment of principal under the Loan Documents and any “balloon” payment or other
final payment at maturity that is significantly larger than the scheduled
payments that preceded it) for Subject Period:
$                       
3. Dividends and distributions paid in cash on preferred stock by the
Consolidated Parties on a consolidated basis and all Unconsolidated Affiliates
for Subject Period:
$                       
   B. Consolidated Fixed Charges for Subject Period  
      (Lines 1 + 2 + 3):
$                       
C. Consolidated Fixed Charge Coverage Ratio (Line A ÷ Line B):
    to 1.0


    

--------------------------------------------------------------------------------




Minimum Required:
1.5 to 1.0
XI. Section 7.11(e): Consolidated Unsecured Interest Coverage Ratio
 
A. Net Operating Income (Schedule 3) from Unencumbered Borrowing Base Properties
for Subject Period:
$                       
B. Unsecured Interest Charges for Subject Period (Greater of B1 or B2):
$                       
1. Actual Consolidated Interest Charges on Unsecured Indebtedness for Subject
Period:
$                       
2. Implied interest charges on Unsecured Indebtedness, calculated by multiplying
the Unsecured Indebtedness by 6.0%:
$                       
C. Consolidated Unsecured Interest Coverage Ratio (Line A ÷ Line B):
 
to 1.0
Minimum Required:
2.0 to 1.0
XII. Section 7.11(f): Consolidated Tangible Net Worth
 
1. Shareholder’s Equity at Statement Date
$                       
2. Intangible Assets of Consolidated Parties and Unconsolidated Affiliates at
Statement Date
$                       
3. Accumulated Depreciation of Consolidated Parties and Unconsolidated
Affiliates at Statement Date
$                       
A. Consolidated Tangible Net Worth (Line 1 – 2 + 3):
$                       
B. 75% of Consolidated Tangible Net Worth as of June 30, 2014:
$1,228,392
C. 75% of Net Proceeds of Equity Issuances by the Consolidated Parties after
June 30, 2014:
$                       
D. Minimum required Consolidated Tangible Net Worth
(Line B + Line C):
$                       
E. Excess (Deficiency) for covenant compliance
(Line A – Line D):
$                       
XIII. Section 7.11(g):  Restricted Payments
 
A. FFO Distribution Allowance for Subject Period:
 
1. Consolidated Net Income for Subject Period (see Note B below):
$                       
2. Depreciation expenses for Subject Period:
$                       
3. Amortization expenses for Subject Period:
$                       
B. FFO Distribution Allowance (0.95 x (Lines 1 + 2 + 3)):
$                       


    

--------------------------------------------------------------------------------




Note A - in determining Line 1, adjust such line to (a) include (i) the Parent
REITs’ interests in unconsolidated partnerships and joint ventures, on the same
basis as consolidated partnerships and subsidiaries, as provided in the “white
paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, as may be amended from time to time, and (ii) amounts
deducted from net income as a result of pre-funded fees or expenses incurred in
connection with acquisitions permitted under the Loan Documents that can no
longer be capitalized due to FAS 141R Changes and charges relating to the
under-accrual of earn outs due to the FAS 141R Changes, and (b) exclude net
income (or loss) of the Consolidated Parties on a consolidated basis such that
Line 1 shall not include gains (or, if applicable, losses) resulting from or in
connection with (i) restructuring of indebtedness, (ii) sales of property,
(iii) sales or redemptions of preferred stock or (iv) non-cash asset impairment
charges.
C. Restricted Payments made by the Consolidated Parties to the holders of their
Equity Interest for Subject Period (see Note B below):
 
$                       
Note B - to the extent no Event of Default then exists or will result from same
(or if an Event of Default then exists or will result from same, then so long as
no Acceleration shall have occurred), each Loan Party shall be permitted to make
Restricted Payments to the Borrower and the Borrower shall be permitted to make
Restricted Payments to the Parent REIT, in each case to permit the Parent REIT
to make Restricted Payments to the holder of Equity Interest in the Parent REIT
to the extent necessary to maintain the Parent REITs status as a REIT and as
necessary to pay any special or extraordinary tax liabilities then due (after
taking into account any losses, offsets and credits, as applicable) on capital
gains attributable to the Parent REIT. In addition, so long as no Acceleration
shall have occurred, each TRS may make Restricted Payments to its parent entity
to the extent necessary to pay any Tax then due in respect of the income of such
TRS.
D. Excess (Deficiency) for covenant compliance
(Line B – Line C):
 
$                       




    

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
EBITDA and Adjusted EBITDA
(in accordance with the definition as set forth in the Agreement)
EBITDA and Consolidated Adjusted EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Four Quarters
Ended
__________
Consolidated Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+/- The net impact of Federal, state, local and foreign income taxes and credits
 
 
 
 
 
+ Depreciation and Amortization Expenses
 
 
 
 
 
+ Other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period
 
 
 
 
 
+ Amounts deducted from net income as a result of fees or expenses incurred in
connection with acquisitions permitted under the Loan Documents that can no
longer be capitalized due to FAS 141R Changes and charges relating to the
underaccrual of earn outs due to the FAS
 
 
 
 
 





--------------------------------------------------------------------------------




+/- The net impact of all non-cash items with respect to straight-lining of
rents materially increasing or decreasing Consolidated Net Income
 
 
 
 
 
+/- All other non-cash items increasing or decreasing Consolidated Net Income
(including non-cash revenues, expenses, gains or losses with respect to Excluded
Capital Leases)
 
 
 
 
 
+/- Net impact of hotel results on a Pro Forma Basis for hotels not owned during
the entire Calculation Period
 
 
 
 
 
= EBITDA
 
 
 
 
 
- 4.0% FF&E Reserve
 
 
 
 
 
= Consolidated Adjusted EBITDA
 
 
 
 
 







--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
(in accordance with the definition as set forth in the Agreement)
Net Operating Income
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Four Quarters
Ended
Net Operating Incomes from each Unencumbered Borrowing Base Property for Subject
Period:³
 
 
 
 
 
Sir Francis Drake
 
 
 
 
 
Grand Hotel Minneapolis
 
 
 
 
 
Le Méridien Delfina
 
 
 
 
 
Hotel Monaco Seattle
 
 
 
 
 
Mondrian Los Angeles
 
 
 
 
 
Viceroy Miami
 
 
 
 
 
W Boston
 
 
 
 
 
Hotel Zetta
 
 
 
 
 
Hotel Vintage Seattle
 
 
 
 
 
Hotel Vintage Portland
 
 
 
 
 
W Westwood
 
 
 
 
 
Redbury Los Angeles
 
 
 
 
 
Radisson Fisherman’s Wharf
 
 
 
 
 
Prescott Hotel
 
 
 
 
 
The Nines Hotel
 
 
 
 
 
Westin Colonnade Hotel Coral Gables
 
 
 
 
 
Hotel Palomar Los Angeles - Westwood
 
 
 
 
 


    

--------------------------------------------------------------------------------




Union Station Hotel
 
 
 
 
 
Revere Hotel Boston Common
 
 
 
 
 
LaPlaya Beach & Golf Resort
 
 
 
 
 
= Total Unencumbered Borrowing Base Net Operating Income
 
 
 
 
 
- Any Net Operating Income from Unencumbered Borrowing Base Properties above 40%
from any one Major MSA
 
 
 
 
 
- Any Net Operating Income from Unencumbered Borrowing Base Properties above 33%
from any one Other MSA
 
 
 
 
 
= Adjusted Total Unencumbered Borrowing Base Net Operating Income
 
 
 
 
 



³
The Grand Hotel Minneapolis Rental Income from the Life Time and Restaurant
Leases is excluded from the Management Fee calculation as per the management
agreement
 
 
 
 




    

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 4
to the Compliance Certificate
Updates to Schedule(s) [5.06,] [5.09,] [5.12(d),] [5.13(a),] [and] [5.13(b)]



    

--------------------------------------------------------------------------------




EXHIBIT D-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
 
 
 
 
 
1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
 
 
 
 
 
[for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]



3.
Borrower:    Pebblebrook Hotel, L.P.

4.
Administrative Agent:    PNC Bank, National Association, as the administrative
agent under the Credit Agreement


    

--------------------------------------------------------------------------------




5.
Credit Agreement:    Credit Agreement, dated as of June 10, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time), among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the
“Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and PNC Bank, National Association, as
Administrative Agent.

6.
Assigned Interest[s]:

Assignor
Assignee
Aggregate Amount of Commitment for all Lenders
Amount of Commitment Assigned
Percentage Assigned of Commitment
CUSIP Number
 
 
 
 
 
 
 
 
$
$
   %
 
 
 
 
 
 
 

7.
[Trade Date:    __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



    

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 
 
 
 
 
ASSIGNOR
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
 
 
 
 
 
 
By:
                                             
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
ASSIGNEE
 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
 
 
 
By:
                                             
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 

[Consented to and] Accepted:


 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as
 
 
Administrative Agent


 
 
 
 
 
 
 
By:
                                             
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
[Consented to:]
 
 
 
[OTHER PARTIES, AS REQUIRED PURSUANT TO CREDIT AGREEMENT
SECTION 10.06(b)(iii)]


 
 
 
 
 
 
By:
                                             
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 








Signature Page to
Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Credit Agreement, dated as of June 10, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the
“Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and PNC Bank, National Association, as
Administrative Agent.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem

    

--------------------------------------------------------------------------------




appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



    

--------------------------------------------------------------------------------




EXHIBIT D-2
[pebblebrookpncfullcre_image2.gif]
ADMINISTRATIVE QUESTIONNAIRE


PEBBLEBROOK HOTEL, L.P.
Agent Address:
PNC Bank, NA
Return Form To:
Cynthia Rimel
 
PNC Firstside Center
4th Floor


Telephone:
412.762.4163
 
500 First Avenue
Facsimile:
412.768.5754
 
Pittsburgh PA 15219
Email:
Cynthia.rimel@pnc.com
 
 
 
 



It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an Administrative
Questionnaire for each legal entity.


Legal Name of Lender to appear in Documentation:
 
 
Tax ID:
 
 
Signature Block Information:
 
 
 
 
 
 
 
 
 
•    Signing Credit Agreement
¨Yes
¨No
 
 
 
•    Coming in via Assignment
¨Yes
¨No
 
 
 
•    Does Lender Require a Note
¨Yes
¨No
 
 
 


Type of Lender:
 
 
 

(Bank, Asset manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-Please specify)
Lender Parent:
 
 
 
Domestic Address
 
Eurodollar Address
 
 




 
 
 




 
 
 




 






Exhibit D-2 – Page 1

--------------------------------------------------------------------------------




Loan Documents Mailing Address


 











Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.
 
 
Primary Credit Contact
 
Secondary Credit Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
Email:
 
 
 



 
Shared National Credit Reporting
 
 
Name:
 
Company:
 
Title:
 
Address:
 
 
 
Telephone:
 



 
Primary Operations Contact
 
Secondary Operations Contact
Name:
 
 
 
Company:
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
Email:
 
 
 



 
Bid Contact
 
L/C Contact
Name:
 
 
 
Company:
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
Email:
 
 
 




Exhibit D-2 – Page 2

--------------------------------------------------------------------------------






 
Foreign Currency Contact
 
 
Name:
 
Company:
 
Telephone:
 
Facsimile:
 
Email:
 







Lender’s Domestic Wire Instructions
* Bank Name:
 
* ABA/Routing No:
 
*Account Name:
 
*Account No:
 
FFC Account Name:
 
FFC Account No:
 
Attention:
 
Reference:
 

    
 
Lender’s Foreign Wire Instructions
*Currency:
 
*Bank Name:
 
*Swift/Routing No:
 
*Account Name:
 
*Account No:
 
FFC Account Name:
 
FFC Account No:
 
Attention:
 
Reference:
 



 
Agent’s Wire Instructions
Bank Name:
PNC Bank NA
ABA/Routing No:
43000096
Account Name:
Commercial Loan Operations
Account No:
130760016803
Reference:
Pebblebrook Hotel., LP



*Required Fields





Exhibit D-2 – Page 3

--------------------------------------------------------------------------------




NON-U.S. LENDER INSTITUTIONS:
Tax Documents for Deals where PNC is Agent
I. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner-Entity), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency). Legal documentation evidencing the
formation of your institution in a jurisdiction outside of the United States
must also be provided with the appropriate tax form. Failure to provide such
legal documentation may subject your institution to U.S. tax withholding.


A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. For certain institutions claiming the benefits of a tax treaty on
the W-8BEN-E, either a U.S. taxpayer identification number or foreign
identification number is required. Please refer to the instructions when
completing the form applicable to your institution.
 
II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement listing each owner’s
percentage ownership and their country of permanent residence. Flow-through
entities other than Qualified Intermediaries are required to include appropriate
tax forms for each of the underlying beneficial owners.


Please refer to the instructions when completing this form.
 
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding. The tax
forms can be obtained from the IRS website (www.irs.gov).
ALL FORMS MUST BE SENT TO:    Closer’s Name
PNC Firstside Center
500 First Ave., 4th Floor
Pittsburgh, PA 15219
REF: Deal Name








--------------------------------------------------------------------------------




EXHIBIT E
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (the “Agreement” or “Joinder Agreement”) dated as of
__________, 20___ is by and among __________, a __________ (the “New
Subsidiary”), PEBBLEBROOK HOTEL, L.P. (“Borrower”), PEBBLEBROOK HOTEL TRUST, a
Maryland real estate investment trust (“Parent REIT”), and PNC Bank, National
Association, in its capacity as Administrative Agent under that certain Credit
Agreement (as amended, modified, supplemented, increased and extended from time
to time, the “Credit Agreement”) dated as of June 10, 2015among Borrower, the
Guarantors identified therein, Parent REIT, the Lenders identified therein and
PNC Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Credit Parties:
1.
Each of the New Subsidiary, Borrower and Parent REIT hereby acknowledges, agrees
and confirms that, by their execution of this Agreement, the New Subsidiary will
be deemed to be a party to the Credit Agreement, a “Loan Party” and a
“Guarantor” for all purposes of the Credit Agreement, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Credit Agreement. Without limiting the generality of
the foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to the Administrative
Agent, each Lender and each other Secured Party as provided in Section 11 of the
Credit Agreement, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2.
The New Subsidiary hereby represents and warrants to the Administrative Agent
that, as of the date hereof:

(a)
the New Subsidiary’s exact legal name and jurisdiction of incorporation or
formation are as set forth on the signature pages hereto, and other than as set
forth on Schedule 1 hereto, the New Subsidiary has not changed its legal name,
jurisdiction of incorporation or formation, been party to a merger,
consolidation or other change in structure or used any tradename in the five
years preceding the date hereof;

(b)
the New Subsidiary’s chief executive office and principal place of business is
located at the location set forth on Schedule 1 hereto, and other than as set
forth on Schedule 2, the New Subsidiary has not changed its chief executive
office or principal place of business in the five months preceding the date
hereof;


    

--------------------------------------------------------------------------------




(c)
Schedule 3 hereto includes all Subsidiaries of the New Subsidiary, including the
jurisdiction of incorporation or formation, the number of shares of outstanding
Equity Interests, the certificate number(s) of the certificates (if any)
evidencing such Equity Interests and the percentage of such Equity Interests
owned by the New Subsidiary; and

(d)
the New Subsidiary has provided to the Administrative Agent all documents,
certificates, opinions and deliverables required under Section 6.12 of the
Credit Agreement.

3.
The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 10.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

4.
The New Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the New Subsidiary under Section 11 of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.

5.
This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

6.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.




    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Joinder Agreement
to be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Credit Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.
[NEW SUBSIDIARY]
 
 
By:
                                             
 
 
 
 
Name:
 
 
 
 
 
Title:


 
 
 
 
 
 
 
 
 
 
PEBBLEBROOK HOTEL, L.P., a Delaware limited
 
 
 
partnership


 
 
 
 
 
 
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
 
 
 
Maryland Real Estate Investment Trust, its
 
 
 
 
general partner


 
 
 
 
 
 
 
 
 
 
By:
                                             
 
 
 
 
Name:
 
 
 
 
 
Title:


 
 
 
 
 
 
 
 
 
PEBBLEBROOK HOTEL TRUST, a Maryland Real
 
 
 
Estate Investment Trust
 
 
 
 
 
 
 
 
 
By:
                                             
 
 
 
 
Name:
 
 
 
 
 
Title:


 
 

Acknowledged and accepted:
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
                                             
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 






Signature Page to
Joinder Agreement

--------------------------------------------------------------------------------




SCHEDULE 1 TO JOINDER AGREEMENT



    

--------------------------------------------------------------------------------




SCHEDULE 2 TO JOINDER AGREEMENT



    

--------------------------------------------------------------------------------




SCHEDULE 3 TO JOINDER AGREEMENT



        

--------------------------------------------------------------------------------




EXHIBIT F-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Credit Agreement, dated as of June 10,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: _______________________
 
Title: ________________________

Date: ________ __, 20[ ]



Exhibit F-1 – Page 0

--------------------------------------------------------------------------------




EXHIBIT F-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Credit Agreement, dated as of June 10,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: _______________________
 
Title: ________________________

Date: ________ __, 20[ ]



Exhibit F-2 – Page 0

--------------------------------------------------------------------------------




EXHIBIT F-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Credit Agreement, dated as of June 10,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: _______________________
 
Title: ________________________

Date: ________ __, 20[ ]

Exhibit F-3 – Page 0

--------------------------------------------------------------------------------




EXHIBIT F-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Credit Agreement, dated as of June 10,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Exhibit F-4 – Page 1

--------------------------------------------------------------------------------




[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



Exhibit F-4 – Page 2

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF
RELEASE OF GUARANTOR
In witness whereof, the undersigned Administrative Agent, for itself and on
behalf of each of the Credit Parties (as defined in the Credit Agreement),
hereby releases and discharges ____________________ from any and all obligations
and liabilities (accrued or unaccrued) (other than those that expressly survive
termination thereof) of ____________________ to the Credit Parties under that
certain Credit Agreement dated as of June 10, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership,
PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and PNC Bank, National Association, as Administrative Agent.




PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:                    
Name:                
Title:                





Exhibit G – Page 1